Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 1 of 136 PageID: 215




 HERMAN JONES LLP
 SERINA M. VASH
 153 Central Avenue #131
 Westfield, NJ 07090
 svash@hermanjones.com
 Telephone: (404) 504-6516
 Facsimile: (404) 504-6501

 [Additional Counsel on Signature Page]

 Liaison Counsel for Plaintiffs

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

   IN RE JOHNSON & JOHNSON                Lead Case No. 3:19-cv-21330-FLW-
   OPIOID STOCKHOLDER                     LHG
   DERIVATIVE LITIGATION
                                          (Consolidated with Case No. 3:19-cv-
                                          21465-MAS-DEA)

   This Document Relates To:              VERIFIED CONSOLIDATED
                                          STOCKHOLDER DERIVATIVE
                                          COMPLAINT FOR BREACH OF
                                          FIDUCIARY DUTY AND UNJUST
                                          ENRICHMENT
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 2 of 136 PageID: 216




        Plaintiffs Christopher Leagre and Tracy Bynum ("Plaintiffs"), located at

 12851 Norfolk Circle, Carmel, Indiana, and 2100 Yucca Avenue, Fullerton,

 California, respectively, by their attorneys, submit this Verified Consolidated

 Stockholder Derivative Complaint for Breach of Fiduciary Duty and Unjust

 Enrichment. Plaintiffs allege the following on information and belief, except as to

 the allegations specifically pertaining to Plaintiffs, which are based on personal

 knowledge. This complaint is also based on the investigation of Plaintiffs' counsel,

 which included, among other things, a review of public filings with the U.S.

 Securities and Exchange Commission ("SEC") and a review of news reports, press

 releases, and other publicly available sources.

                  NATURE AND SUMMARY OF THE ACTION

        1.    This is a stockholder derivative action brought by Plaintiffs on behalf

 of nominal defendant Johnson & Johnson ("J&J" or the "Company") against certain

 of its officers and directors for breach of fiduciary duty, unjust enrichment, and

 violations of law. These wrongs resulted in billions of dollars in damages to J&J's

 reputation, goodwill, and standing in the business community. Moreover, these

 actions have exposed J&J to billions of dollars in potential liability for violations of

 law.

        2.    J&J and its subsidiaries manufacture, sell, and distribute a range of

 medical devices and pharmaceutical drugs, including opioids.              Opioids are



                                           -1-
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 3 of 136 PageID: 217




 categorized as "Schedule II Controlled Substances" due to their high potential for

 abuse and potential to cause severe psychological or physiological dependence.

 Given these risks, generally accepted standards of medical practice historically

 dictated that opioids be used only short-term—e.g., for acute pain, pain relating to

 recovery from surgery, or cancer or palliative care. In those instances, the risk of

 addiction is low or of little significance.

       3.     Beginning in the mid-1990s, J&J and other opioid developers

 (collectively, the "Opioid Manufacturers")1 set out to enlarge the narrow opioid

 patient profile by reversing the traditional understanding of opioid use. To convince

 medical professionals to prescribe more opioids to a broader range of patients, the

 Opioid Manufacturers executed massive and unprecedented marketing campaigns

 that minimized the risks and exaggerated the benefits associated with the long-term

 use of opioids to treat wide-ranging conditions, including chronic noncancer pain.

 The Opioid Manufacturers: (i) deceptively promised that long-term opioid use would

 improve patients' function and quality of life; (ii) trivialized or obscured the serious

 risks and adverse outcomes, including the risk of addiction, overdose, and death,

 associated with opioid use; (iii) overstated the effectiveness of opioids compared

 with other treatments; and (iv) mischaracterized the difficulty of withdrawal from


 1
  The "Opioid Manufacturers" refers to the following companies, collectively: J&J,
 Purdue, Actavis, Endo, Cephalon, Mallinckrodt, KVK-Tech, and Amneal.


                                           -2-
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 4 of 136 PageID: 218




 opioids and the prevalence of withdrawal symptoms. The Opioid Manufacturers

 also deceptively marketed opioids for indications and benefits that were outside of

 the drugs' labels.

       4.     The Opioid Manufacturers' marketing and promotional efforts

 included, among other things, disseminating favorable "educational" materials;

 advertising in print materials and online; sponsoring continuing medical education

 courses; and hiring "key opinion leaders" to act as consultants and serve as lecturers.

 These efforts were intended to increase the market for opioids by influencing the

 prescribing behavior of physicians and convincing doctors to prescribe opioids for

 chronic noncancer pain.

       5.     The Opioid Manufacturers' deceptive marketing schemes were

 overwhelmingly successful, resulting in a dramatic shift in the medical and public

 consensus regarding the use of opioids.         Between 1999 and 2010, sales of

 prescription opioids in the U.S. quadrupled. In 2012, health care providers wrote

 259 million prescriptions for opioid painkillers—enough to medicate every adult in

 America around the clock for one month. Opioids—once a niche drug—are now the

 most prescribed class of drugs in the U.S.

       6.     The dramatic increase in opioid prescriptions to treat common chronic

 pain conditions has been catastrophic, causing a substantial rise in opioid overdose

 deaths and opioid addiction treatment admissions. Nationally, from 1999 through



                                          -3-
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 5 of 136 PageID: 219




 2016, more than 350,000 people in the U.S. died from an overdose involving opioids.

 Over 200,000 of those deaths involved patients who were prescribed opioids to treat

 pain. In 2017, more than 70,000 people died of drug overdoses, and approximately

 two-thirds of those deaths were linked to opioids. According to the Centers for

 Disease Control and Prevention (the "CDC"), opioids have created a "public health

 epidemic."2

       7.      J&J played an integral role in fueling the opioid epidemic. Through its

 subsidiary, Janssen Pharmaceuticals, Inc. ("Janssen"), J&J aggressively and

 deceptively marketed the prescription opioids DURAGESIC®, NUCYNTA®, and

 NUCYNTA® ER for the long-term treatment of chronic pain. While these highly

 addictive narcotics have a potential for abuse similar to OxyContin and other

 Schedule II opioids, the Company marketed these products as "unlike traditional

 opioids" and as having "non-opioid" properties. J&J boasted that NUCYNTA and

 NUCYNTA ER were safer, milder, and less addictive than competitor products, like

 OxyContin.

       8.      The Company was well aware that these representations were false,

 deceptive, and unsupported by scientific evidence. In fact, the Company's own

 scientific advisors warned J&J that many of the marketing messages it used to


 2
  CDC, Examining the Growing Problems of Prescription Drug and Heroin Abuse
 (Apr. 29, 2014), https://www.cdc.gov/washington/testimony/2014/t20140429.htm.


                                         -4-
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 6 of 136 PageID: 220




 promote opioids generally, and its own products in particular, were misleading and

 should not be disseminated. The U.S. Food and Drug Administration ("FDA") also

 warned J&J that its marketing messages about opioids were misleading. In 2004,

 the FDA notified J&J that its marketing of DURAGESIC, a transdermal patch made

 out of the active pharmaceutical ingredient ("API") fentanyl, was deceptive and

 contained misleading and unsubstantiated claims about the effectiveness of the

 product and its potential for abuse. Yet, the Company continued to disseminate

 misleading messages about its products and opioids in general.

       9.    J&J further fueled the opioid epidemic by supplying other opioid

 manufacturers with APIs to be used in opioid drugs. From the 1990s through at least

 2016, J&J, through its wholly owned subsidiaries Tasmanian Alkaloids Pty, Ltd.

 ("Tasmanian Alkaloids") and Noramco, Inc. ("Noramco"), supplied opioid APIs,

 including oxycodone, hydrocodone, morphine, codeine, and fentanyl, to other opioid

 manufacturers in the U.S. to be used in opioid drugs. By 2015, the Company's

 "Noramco World Wide Narcotics Franchise," comprised of Noramco and

 Tasmanian Alkaloids, was the number one supplier of narcotic APIs in the U.S. As

 a result, Janssen profited from the growth of both unbranded and branded opioids

 and was driven to develop the market as much as possible.

       10.   J&J's role in the opioid epidemic has subjected the Company to

 numerous lawsuits and governmental investigations. Since 2014, J&J and Janssen



                                        -5-
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 7 of 136 PageID: 221




 have been named as defendants in more than 2,500 lawsuits brought by various state

 and local governments related to their marketing of opioids. Additionally, over

 2,200 federal cases accusing J&J and others of unlawful marketing practices have

 been coordinated in a federal multidistrict litigation ("MDL") pending in the U.S.

 District Court for the Northern District of Ohio.3 The Company has also received

 subpoenas or requests for information related to opioid marketing practices from a

 number of state attorneys general. In September 2017, the Texas and Colorado

 Attorney General's Offices contacted J&J on behalf of approximately thirty-eight

 states regarding a multistate Attorney General investigation. In August 2019, the

 U.S. Attorney's Office for the Eastern District of New York issued J&J a grand jury

 subpoena seeking documents related to the Company's anti-diversion4 policies and

 procedures and distribution of opioid medications. And in September 2019, the

 Company received subpoenas from the New York State Department of Financial

 Services as part of its inquiry into the effect of opioid prescriptions of New York

 health insurance premiums.




 3
     In re: National Prescription Opiate Litigation, MDL No. 2804 (N.D. Ohio).
 4
   The term "diversion" refers to the Drug Enforcement Agency's requirements that
 drug registrants ensure drug security and recordkeeping, monitor the movement of
 licit controlled substances across U.S. borders, and issue import and export permits
 for that movement.


                                          -6-
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 8 of 136 PageID: 222




          11.   These lawsuits and investigations have exposed J&J to billions of

 dollars in liability and already cost the Company hundreds of millions of dollars in

 settlements and adverse judgments.           Finding that J&J promulgated "false,

 misleading, and dangerous marketing campaigns" that "caused exponentially

 increasing rates of addiction, overdose deaths," and babies born exposed to opioids,

 in August 2019, an Oklahoma state judge ordered the Company to pay the state $465

 million.5 And on October 1, 2019, J&J announced that it had agreed to pay $20.4

 million to resolve similar lawsuits brought by two Ohio counties. Then, in mid-

 October 2019, the Company reached an agreement in principle with four state

 attorneys general, pursuant to which the Company would pay $4 billion over two or

 three years to resolve lawsuits over its contribution to the opioid-crisis.

          12.   On April 18, 2019, pursuant to New Jersey law, Plaintiffs sent their

 respective letters to the J&J Board of Directors (the "Board") demanding that the

 Board investigate the foregoing facts and claims arising from them and commence

 litigation against the corporate fiduciaries responsible for damaging J&J

 (collectively, the "Demand").6 In response, J&J's counsel, Sidley Austin LLP


 5
   While Judge Thad Balkman originally ordered J&J to pay $572 million, he
 announced in November 2019 that there was an arithmetic error in the original order
 and reduced the judgment.
 6
     Plaintiffs' Demand is attached hereto as Exhibit A.




                                           -7-
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 9 of 136 PageID: 223




 ("Sidley Austin"), sent Plaintiffs' counsel a letter stating that Lowenstein Sandler

 LLP ("Lowenstein") was investigating the "underlying matters regarding the

 Company's opioid products that are addressed in [the Demand]." Although the letter

 disclosed that Douglas Eakeley from Lowenstein was leading the investigation, it

 did not state who at J&J Mr. Eakeley was reporting to, nor whether the Board had

 established a committee to oversee the investigation. The letter provided little more

 detail concerning the investigation, beyond that it was "underway and is currently in

 the fact-gathering stage." Notably, the Company's letter did not delineate the scope

 of the investigation, nor the anticipated duration of the investigation. Neither did

 the Company's letter address whether the Board had secured tolling agreements from

 potential defendants, as plaintiffs have explicitly demanded. Plaintiffs' counsel's

 subsequent correspondence with counsel at Sidley Austin produced little more detail

 concerning the status of the investigation and the Board's involvement in the

 investigation. After nearly eight months without a substantive response or details of

 the supposed investigation from J&J's Board—far longer than the ninety days

 provided by statute—Plaintiffs' counsel commenced this derivative litigation.

       13.    Thereafter, on April 28, 2020, counsel at Sidley Austin sent a letter to

 Plaintiffs' counsel stating that Lowenstein had completed its investigation and




                                         -8-
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 10 of 136 PageID: 224




  provided its findings to J&J's Board on April 13, 2020 (the "2020 Report").7

  Lowenstein recommended in its 2020 Report that J&J refuse Plaintiffs' Demand and

  that the Company not pursue any claims or otherwise seek any relief relating to

  Plaintiffs' allegations.

          14.      Ten days later, J&J's Board, with the exception of defendant Alex

  Gorsky ("Gorsky") (the "Demand Board"), met to consider the Demand and the 2020

  Report        detailing   Lowenstein's   investigation,   findings,   conclusions,   and

  recommendations. Following the Demand Board's lone meeting, the Demand Board

  voted to adopt the 2020 Report's recommendations to refuse the demands and to not

  pursue litigation against or relief from any of the Company's fiduciaries.

          15.      The Demand Board's rejection of Plaintiffs' Demand was wrongful as a

  matter of law. The Demand Board's refusal was based on a pro forma review

  designed to ensure a predetermined result that would absolve defendants of any

  liability, without a good faith and reasonable examination of known material facts

  establishing the defendants' liability. Among other issues discussed at length in this

  Complaint, the decision by the Demand Board to hire Lowenstein to investigate the

  alleged wrongdoing demonstrates the Demand Board's lack of independence and

  lays bare its true intention: to avoid pursuing any claims demanded by Plaintiffs



  7
      The 2020 Report is attached hereto as Exhibit H.


                                             -9-
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 11 of 136 PageID: 225




  against the Company's purported fiduciaries. As the Demand Board was well aware,

  Lowenstein has a history of conducting perfunctory corporate investigations

  designed to exonerate J&J's officers and directors from all manner of wrongdoing.

  Consistent with its track record, Lowenstein again failed to conduct a good faith

  investigation of Plaintiffs' Demand here, instead opting in the 2020 Report to copy

  and paste entire sections verbatim from a prior report Lowenstein prepared for J&J

  in another matter and failing to consider material facts demonstrating defendants'

  liability. The Demand Board did not conduct any evaluation or take any steps to

  ensure that Lowenstein's prior investigation and findings exonerating J&J's

  fiduciaries in other matters would not affect the firm's ability to fairly and objectively

  consider Plaintiffs' Demand, allegations, and claims here. This was not by accident,

  but rather by design: the Demand Board, above all else, required an investigator

  who would recommend that no action be taken against the members of the Demand

  Board or any other purported fiduciaries of J&J—and the Company knew from prior

  experience that Lowenstein would be a willing and loyal dance partner.

  Unfortunately for J&J and its stockholders, the Demand Board was correct, and the

  serious and credible allegations and claims against the defendants were given short

  shrift, culminating in a cut-and-paste "report" that does not reflect a good faith and

  reasonable investigation of Plaintiffs' Demand.




                                            - 10 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 12 of 136 PageID: 226




        16.    For these reasons and the reasons discussed in greater detail below, the

  Demand Board's rejection of the Demand was wrongful and outside the ambit of the

  business judgment rule.

                            JURISDICTION AND VENUE

        17.    Jurisdiction is conferred by 28 U.S.C. §1332. Complete diversity

  among the parties exists and the amount in controversy exceeds $75,000, exclusive

  of interests and costs.

        18.    This Court has jurisdiction over each defendant named herein because

  each defendant is either a corporation that conducts business in and maintains

  operations in this District, or is an individual who has sufficient minimum contacts

  with this District to render the exercise of jurisdiction by the District courts

  permissible under traditional notions of fair play and substantial justice.

        19.    Venue is proper in this Court in accordance with 28 U.S.C. §1391

  because: (i) J&J maintains its principal place of business in this District; (ii) one or

  more of the defendants either resides in or maintains executive offices in this

  District; (iii) a substantial portion of the transactions and wrongs complained of

  herein, including the defendants' primary participation in the wrongful acts detailed

  herein, and aiding and abetting and conspiracy in violation of fiduciary duties owed

  to J&J, occurred in this District; and (iv) defendants have received substantial




                                           - 11 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 13 of 136 PageID: 227




  compensation in this District by doing business here and engaging in numerous

  activities that had an effect in this District.

                                      THE PARTIES

  Plaintiffs

         20.    Plaintiff Christopher Leagre was a stockholder of J&J at the time of the

  wrongdoing complained of, has continuously been a stockholder since that time, and

  is a current J&J stockholder. Plaintiff is a citizen of Indiana.

         21.    Plaintiff Tracy Bynum was a stockholder of J&J at the time of the

  wrongdoing complained of, has continuously been a stockholder since that time, and

  is a current J&J stockholder. Plaintiff is a citizen of California.

  Nominal Defendant

         22.    Nominal defendant J&J is a New Jersey corporation with principal

  executive offices located at One Johnson & Johnson Plaza, New Brunswick, New

  Jersey. Accordingly, J&J is a citizen of New Jersey. J&J is a holding company with

  more than 260 operating subsidiaries. Through its subsidiaries, the Company

  engages in the research and development, manufacture and sale of products in the

  health care field. As of December 31, 2019, J&J had approximately 132,200

  employees worldwide.

  Defendants

         23.    Defendant Gorsky is J&J's Chairman of the Board and has been since

  December 2012; and Chief Executive Officer, Chairman of the Executive

                                             - 12 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 14 of 136 PageID: 228




  Committee, and a director and has been since April 2012. Defendant Gorsky was

  also J&J's Vice Chairman of the Executive Committee from January 2011 to April

  2012; a Member of the Executive Committee from January 2009 to January 2011;

  Worldwide Chairman, Medical Devices and Diagnostics Group from September

  2009 to January 2011; Worldwide Chairman, Surgical Care Group from January

  2009 to September 2009; Company Group Chairman and Worldwide Franchise

  Chairman for Ethicon, Inc., a subsidiary of the Company, from 2008 to January

  2009; and held other various positions of increasing responsibility at the Company

  and its subsidiaries from 1988 to 2004. Defendant Gorsky knowingly, recklessly, or

  with gross negligence caused or allowed the Company to engage in a false,

  deceptive, and misleading marketing campaign that opened the floodgates of opioid

  use and abuse, and subjected the Company to billions of dollars in liability. J&J

  paid defendant Gorsky the following compensation as an executive:
                                                                       Change in Pension
                                                                        Value and Non-
                                                  Non-Equity Incentive Qualified Deferred     All Other
   Year     Salary     Stock Awards Option Awards Plan Compensation Compensation Earnings   Compensation      Total
   2019   $1,650,000     $9,956,365   $4,049,997       $3,690,971         $5,775,000          $243,444     $25,365,777
   2018   $1,642,308    $10,319,463   $4,305,594       $3,570,497               -             $259,710     $20,097,572
   2017   $1,600,000    $12,354,361   $5,054,398       $3,598,382         $6,959,144          $236,279     $29,802,564
   2016   $1,600,000    $10,608,901   $4,118,398       $4,652,556         $5,663,771          $228,094     $26,871,720
   2015   $1,613,462    $10,693,427   $4,562,998       $4,009,536         $2,714,268          $202,175     $23,795,866
   2014   $1,500,000     $9,467,380   $4,168,139       $5,018,779         $4,606,142          $228,866     $24,989,306
   2013   $1,453,846     $5,988,975   $2,669,999       $4,867,361         $1,739,000          $191,779     $16,910,960
   2012   $1,087,188     $2,790,229   $1,482,631       $3,407,287         $2,050,000          $159,774     $10,977,109
   2011    $847,692       $673,222    $1,081,161       $2,836,003         $1,316,000           $82,782     $6,836,860



  Defendant Gorsky is a citizen of Pennsylvania.

          24.      Defendant Jennifer L. Taubert ("Taubert") is J&J's Executive Vice

  President, Worldwide Chairman, Pharmaceuticals and a Member of the Executive


                                                       - 13 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 15 of 136 PageID: 229




  Committee and has been since July 2018. Defendant Taubert was also J&J's

  Company Group Chairman, The Americas, Pharmaceuticals from 2015 to July 2018;

  Company Group Chairman, North America Pharmaceuticals from 2012 to 2015; and

  has held other various positions of increasing responsibility at the Company and its

  subsidiaries since joining the Company in 2005 as Worldwide Vice President,

  Johnson & Johnson Pharmaceutical Services.                             Defendant Taubert knowingly,

  recklessly, or with gross negligence caused or allowed the Company to engage in a

  false, deceptive, and misleading marketing campaign that opened the floodgates of

  opioid use and abuse, and subjected the Company to billions of dollars in liability.

  J&J paid defendant Taubert the following compensation as an executive:
                                                 Non-Equity Incentive   Change in Pension     All Other
   Year    Salary     Stock Awards Option Awards Plan Compensation       Value and Non-     Compensation     Total
   2019   $796,154      $2,625,279   $1,200,004       $1,179,065           $1,237,000          $59,798     $7,097,300



  Defendant Taubert is a citizen of New Jersey.

          25.        Defendant Joaquin Duato ("Duato") is J&J's Vice Chairman of the

  Executive Committee and has been since July 2018. Defendant Duato was also J&J's

  Executive Vice President, Worldwide Chairman, Pharmaceuticals and a Member of

  the Executive Committee from April 2016 to July 2018; Worldwide Chairman,

  Pharmaceuticals from 2011 to April 2016; Company Group Chairman,

  Pharmaceuticals from 2009 to 2011; and has held other various positions of

  increasing responsibility at the Company and its subsidiaries since joining the

  Company in 1989. Defendant Duato knowingly, recklessly, or with gross negligence


                                                        - 14 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 16 of 136 PageID: 230




  caused or allowed the Company to engage in a false, deceptive, and misleading

  marketing campaign that opened the floodgates of opioid use and abuse, and

  subjected the Company to billions of dollars in liability. J&J paid defendant Duato

  the following compensation as an executive:
                                                 Non-Equity Incentive   Change in Pension     All Other
   Year    Salary     Stock Awards Option Awards Plan Compensation       Value and Non-     Compensation      Total
   2019   $969,615      $4,622,787   $1,974,005       $2,295,437           $3,469,000          $88,458     $13,419,302
   2018   $934,046      $4,275,951   $1,892,999       $2,010,088             $79,000           $91,876     $9,283,960
   2017   $897,254     $11,483,016   $1,650,003       $1,928,262           $3,329,047          $71,726     $19,359,308
   2016   $875,000      $3,198,483   $1,260,002       $2,158,006           $2,535,760          $77,278     $10,104,529



  Defendant Duato is a citizen of New Jersey.

          26.        Defendant Anne M. Mulcahy ("Mulcahy") is J&J's Lead Director and

  has been since December 2012 and a director and has been since October 2009.

  Defendant Mulcahy is a member of J&J's Audit Committee and has been since at

  least March 2013. Defendant Mulcahy knowingly or recklessly caused or allowed

  the Company to engage in a false, deceptive, and misleading marketing campaign

  that opened the floodgates of opioid use and abuse, and subjected the Company to

  billions of dollars in liability.                 J&J paid defendant Mulcahy the following

  compensation as a director:

           Fiscal         Fees Earned or                                  All Other
            Year           Paid in Cash          Stock Awards           Compensation             Total
           2019              $155,000              $184,979               $20,000              $359,979
           2018              $150,000              $184,940               $20,000              $354,940
           2017              $145,000              $174,893                    -               $319,893
           2016              $140,000              $164,985               $20,000              $324,985
           2015              $140,000              $154,899               $20,000              $314,899
           2014              $140,000              $154,924               $20,000              $314,924
           2013              $140,000              $144,989                    -               $284,989
           2012              $110,000              $144,913                    -               $254,913
           2011              $122,500               $99,974                    -               $222,474



                                                        - 15 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 17 of 136 PageID: 231




          2010          $112,500        $99,942           -         $212,442
          2009           $19,355        $60,640           -          $79,995

  Defendant Mulcahy is a citizen of Connecticut.

        27.      Defendant Charles Prince ("Prince") is a J&J director and has been

  since February 2006. Defendant Prince is the Chair of J&J's Regulatory Compliance

  Committee and has been since at least March 2017. Defendant Prince knowingly or

  recklessly caused or allowed the Company to engage in a false, deceptive, and

  misleading marketing campaign that opened the floodgates of opioid use and abuse,

  and subjected the Company to billions of dollars in liability. J&J paid defendant

  Prince the following compensation as a director:

          Fiscal     Fees Earned or                    All Other
           Year       Paid in Cash    Stock Awards   Compensation     Total
          2019          $140,000        $184,979       $20,000      $344,979
          2018          $135,000        $184,940       $20,000      $339,940
          2017          $130,000        $174,893       $20,000      $324,893
          2016          $130,000        $164,985       $20,000      $314,985
          2015          $130,000        $154,899       $20,000      $304,899
          2014          $130,000        $154,924            -       $284,924
          2013          $130,000        $144,989       $20,524      $295,513
          2012          $130,000        $144,913       $20,000      $294,913
          2011          $137,500         $99,974       $20,000      $257,474
          2010          $125,000         $99,942            -       $224,942
          2009          $120,000         $99,978            -       $219,978

  Defendant Prince is a citizen of Florida.

        28.      Defendant William D. Perez ("Perez") was a J&J director from June

  2007 to April 2020. Defendant Perez was also a member of J&J's Audit Committee

  from at least March 2017 to at least March 2020, and also a member of the Public

  Policy Advisory Committee from at least March 2009 to at least March 2010.



                                          - 16 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 18 of 136 PageID: 232




  Defendant Perez knowingly or recklessly caused or allowed the Company to engage

  in a false, deceptive, and misleading marketing campaign that opened the floodgates

  of opioid use and abuse, and subjected the Company to billions of dollars in liability.

  J&J paid defendant Perez the following compensation as a director:

          Fiscal    Fees Earned or                     All Other
           Year      Paid in Cash    Stock Awards    Compensation         Total
          2019         $140,000        $184,979        $20,000          $344,979
          2018         $135,000        $184,940        $20,000          $339,940
          2017         $130,000        $174,893        $20,000          $324,893
          2016         $130,000        $164,985        $20,000          $314,985
          2015         $130,000        $154,899        $20,000          $304,899
          2014         $130,000        $154,924             -           $284,924
          2013         $130,000        $144,989        $20,000          $294,989
          2012         $130,000        $144,913        $20,000          $294,913
          2011         $132,500         $99,974        $20,000          $252,474
          2010         $120,000         $99,942        $20,000          $239,942
          2009         $110,000         $99,978        $20,000          $229,978

  Defendant Perez is a citizen of Florida.

        29.    Defendant Ian E. L. Davis ("I. Davis") is a J&J director and has been

  since July 2010. Defendant I. Davis is a member of J&J's Audit Committee and has

  been since at least March 2011, and a member of the Regulatory Compliance

  Committee and has been since at least March 2017. Defendant I. Davis was

  previously a member of J&J's Public Policy Advisory Committee from at least

  March 2011 to at least March 2012, and a member of the Science, Technology &

  Sustainability Committee from at least March 2013 to at least March 2016.

  Defendant I. Davis knowingly or recklessly caused or allowed the Company to

  engage in a false, deceptive, and misleading marketing campaign that opened the



                                          - 17 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 19 of 136 PageID: 233




  floodgates of opioid use and abuse, and subjected the Company to billions of dollars

  in liability. J&J paid defendant I. Davis the following compensation as a director:

                   Fiscal    Fees Earned or
                    Year      Paid in Cash    Stock Awards      Total
                   2019         $120,000        $184,979      $304,979
                   2018         $115,000        $184,940      $299,940
                   2017         $110,000        $174,893      $284,893
                   2016         $110,000        $164,985      $274,985
                   2015         $110,000        $154,899      $264,899
                   2014         $110,000        $154,924      $264,924
                   2013         $110,000        $144,989      $254,989
                   2012         $110,000        $144,913      $254,913
                   2011         $120,000         $99,974      $219,974
                   2010          $55,000         $59,580      $114,580


  Upon information and belief, defendant I. Davis is a citizen of the United Kingdom.

        30.    Defendant Ronald A. Williams ("Williams") is a J&J director and has

  been since June 2011. Defendant Williams was previously the Chair of J&J's

  Regulatory Compliance Committee in at least March 2016, a member of that

  committee from at least March 2013 to at least March 2016, and a member of the

  Public Policy Advisory Committee in at least March 2012. Defendant Williams

  knowingly or recklessly caused or allowed the Company to engage in a false,

  deceptive, and misleading marketing campaign that opened the floodgates of opioid

  use and abuse, and subjected the Company to billions of dollars in liability. J&J

  paid defendant Williams the following compensation as a director:

          Fiscal    Fees Earned or                     All Other
           Year      Paid in Cash    Stock Awards    Compensation          Total
          2019         $140,000        $184,979        $10,000           $334,979
          2018         $130,000        $174,893        $20,000           $324,893
          2017         $130,000        $174,893        $20,000           $324,893
          2016         $130,000        $164,985        $20,000           $314,985


                                          - 18 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 20 of 136 PageID: 234




          2015          $125,003        $154,899       $20,000      $299,902
          2014          $110,000        $154,924       $20,000      $284,924
          2013          $110,000        $144,989          -         $254,989
          2012          $110,000        $144,913          -         $254,913
          2011           $60,000         $67,060          -         $127,060

  Defendant Williams is a citizen of Florida.

        31.      Defendant A. Eugene Washington ("Washington") is a J&J director and

  has been since November 2012. Defendant Washington is a member of J&J's

  Science, Technology & Sustainability Committee and has been since at least March

  2013, and was previously a member of the Regulatory Compliance Committee from

  at least March 2013 to March 2014. Defendant Washington knowingly or recklessly

  caused or allowed the Company to engage in a false, deceptive, and misleading

  marketing campaign that opened the floodgates of opioid use and abuse, and

  subjected the Company to billions of dollars in liability. J&J paid defendant

  Washington the following compensation as a director:

          Fiscal     Fees Earned or                    All Other
           Year       Paid in Cash    Stock Awards   Compensation     Total
          2019          $120,000        $184,979       $20,000      $324,979
          2018          $115,000        $184,940       $20,000      $319,940
          2017          $110,000        $174,893            -       $284,893
          2016          $110,000        $164,985       $20,000      $294,985
          2015          $110,000        $154,899       $20,000      $284,899
          2014          $110,000        $154,924        $2,000      $266,924
          2013          $110,000        $144,989        $5,772      $260,761
          2012           $9,167             -               -        $9,167

  Defendant Washington is a citizen of North Carolina.

        32.      Defendant Mark B. McClellan ("McClellan") is a J&J director and has

  been since October 2013. Defendant McClellan is a member of J&J's Regulatory


                                          - 19 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 21 of 136 PageID: 235




  Compliance Committee and the Science, Technology & Sustainability Committee

  and has been since at least March 2014. Defendant McClellan knowingly or

  recklessly caused or allowed the Company to engage in a false, deceptive, and

  misleading marketing campaign that opened the floodgates of opioid use and abuse,

  and subjected the Company to billions of dollars in liability. J&J paid defendant

  McClellan the following compensation as a director:

                  Fiscal    Fees Earned or
                   Year      Paid in Cash    Stock Awards      Total
                  2019         $120,000        $184,979      $304,979
                  2018         $115,000        $184,940      $299,940
                  2017         $110,000        $174,893      $284,893
                  2016         $110,000        $164,985      $274,985
                  2015         $110,000        $154,899      $264,899
                  2014         $110,000        $154,924      $264,924
                  2013          $27,500            -          $27,500


  Defendant McClellan is a citizen of North Carolina.

        33.   Defendant D. Scott Davis ("S. Davis") is a J&J director and has been

  since June 2014. Defendant S. Davis is the Chair of J&J's Audit Committee and has

  been since at least March 2016, and a member of that committee and has been since

  at least March 2015. Defendant S. Davis was previously a member of J&J's

  Regulatory Compliance Committee from at least March 2015 to at least March 2016.

  Defendant S. Davis knowingly or recklessly caused or allowed the Company to

  engage in a false, deceptive, and misleading marketing campaign that opened the

  floodgates of opioid use and abuse, and subjected the Company to billions of dollars

  in liability. J&J paid defendant S. Davis the following compensation as a director:


                                         - 20 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 22 of 136 PageID: 236




                   Fiscal    Fees Earned or
                    Year      Paid in Cash    Stock Awards      Total
                   2019         $145,000        $184,979      $329,979
                   2018         $140,000        $184,940      $324,940
                   2017         $135,000        $174,893      $309,893
                   2016         $135,000        $164,985      $299,985
                   2015         $128,750        $154,899      $283,649
                   2014          $58,366            -          $58,366


  Upon information and belief, defendant S. Davis is a citizen of Georgia.

        34.    Defendant Mary C. Beckerle ("Beckerle") is a J&J director and has

  been since June 2015. Defendant Beckerle is the Chair of J&J's Science, Technology

  & Sustainability Committee and has been since at least March 2017, a member of

  that committee and has been since at least March 2016, and a member of the

  Regulatory Compliance Committee and has been since at least March 2017.

  Defendant Beckerle knowingly or recklessly caused or allowed the Company to

  engage in a false, deceptive, and misleading marketing campaign that opened the

  floodgates of opioid use and abuse, and subjected the Company to billions of dollars

  in liability. J&J paid defendant Beckerle the following compensation as a director:

          Fiscal    Fees Earned or                     All Other
           Year      Paid in Cash    Stock Awards    Compensation          Total
          2019         $140,000        $184,979        $20,000           $344,979
          2018         $135,000        $184,940        $20,000           $339,940
          2017         $130,000        $174,893        $20,000           $324,893
          2016         $111,667        $164,985        $17,800           $294,452
          2015          $64,167            -                -             $64,167

  Defendant Beckerle is a citizen of Utah.


                                          - 21 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 23 of 136 PageID: 237




        35.   Defendant Mary S. Coleman ("Coleman") was a J&J director from

  September 2003 to April 2016. Defendant Coleman was a member of J&J's Audit

  Committee and the Science, Technology & Sustainability Committee from at least

  March 2009 to at least March 2016. Defendant Coleman knowingly or recklessly

  caused or allowed the Company to engage in a false, deceptive, and misleading

  marketing campaign that opened the floodgates of opioid use and abuse, and

  subjected the Company to billions of dollars in liability. J&J paid defendant

  Coleman the following compensation as a director:

         Fiscal    Fees Earned or                    All Other
          Year      Paid in Cash    Stock Awards   Compensation       Total
         2016          $36,666        $164,985       $20,000        $221,651
         2015         $110,000        $154,899       $20,000        $284,899
         2014         $110,000        $154,924       $20,000        $284,924
         2013         $110,000        $144,989       $20,710        $275,699
         2012         $110,000        $144,913       $20,000        $274,913
         2011         $120,000         $99,974       $19,998        $239,972
         2010         $110,000         $99,942       $19,998        $229,940
         2009         $110,000         $99,978       $20,000        $229,978

  Defendant Coleman is a citizen of Michigan.

        36.   Defendant James G. Cullen ("Cullen") was a J&J director from

  September 1995 to April 2015. Defendant Cullen was the Chair of J&J's Audit

  Committee from at least March 2009 to at least March 2015. Defendant Cullen

  knowingly or recklessly caused or allowed the Company to engage in a false,

  deceptive, and misleading marketing campaign that opened the floodgates of opioid

  use and abuse, and subjected the Company to billions of dollars in liability. J&J

  paid defendant Cullen the following compensation as a director:

                                        - 22 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 24 of 136 PageID: 238




         Fiscal    Fees Earned or                    All Other
          Year      Paid in Cash    Stock Awards   Compensation       Total
         2015          $45,000        $154,899            -         $199,899
         2014         $135,000        $154,924            -         $289,924
         2013         $135,000        $144,989       $20,000        $299,989
         2012         $165,000        $144,913            -         $309,913
         2011         $155,000         $99,974       $20,000        $274,974
         2010         $130,000         $99,942            -         $229,942
         2009         $130,000         $99,978            -         $229,978

  Defendant Cullen is a citizen of New Jersey.

        37.   Defendant Leo F. Mullin ("Mullin") was a J&J director from July 1999

  to April 2015. Defendant Mullin was a member of J&J's Audit Committee from at

  least March 2009 to March 2015; the Chair of the Regulatory Compliance

  Committee from April 2012 to at least March 2015; and the Chair of the Public

  Policy Advisory Committee from at least March 2009 to April 2012. Defendant

  Mullin knowingly or recklessly caused or allowed the Company to engage in a false,

  deceptive, and misleading marketing campaign that opened the floodgates of opioid

  use and abuse, and subjected the Company to billions of dollars in liability. J&J

  paid defendant Mullin the following compensation as a director:

         Fiscal    Fees Earned or                    All Other
          Year      Paid in Cash    Stock Awards   Compensation       Total
         2015          $43,333        $154,899       $20,000        $218,232
         2014         $130,000        $154,924            -         $284,924
         2013         $130,000        $144,989       $21,884        $296,873
         2012         $130,000        $144,913       $16,666        $291,579
         2011         $130,000         $99,974       $20,000        $249,974
         2010         $120,000         $99,942       $20,000        $239,942
         2009         $120,000         $99,978       $20,000        $239,978

  Defendant Mullin is a citizen of Georgia.


                                        - 23 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 25 of 136 PageID: 239




        38.    Defendant Michael M. E. Johns ("Johns") was a J&J director from April

  2005 to April 2014. Defendant Johns was a member of J&J's Science, Technology

  & Sustainability Committee from at least March 2009 to at least March 2014.

  Defendant Johns knowingly or recklessly caused or allowed the Company to engage

  in a false, deceptive, and misleading marketing campaign that opened the floodgates

  of opioid use and abuse, and subjected the Company to billions of dollars in liability.

  J&J paid defendant Johns the following compensation as a director:

          Fiscal    Fees Earned or                     All Other
           Year      Paid in Cash    Stock Awards    Compensation         Total
          2014          $36,667        $154,924        $20,000          $211,591
          2013         $110,000        $144,989        $10,000          $264,989
          2012         $110,000        $144,913        $20,000          $274,913
          2011         $122,500         $99,974        $10,000          $232,474
          2010         $112,500         $99,942        $10,000          $222,442
          2009         $110,000         $99,978        $20,000          $229,978

  Defendant Johns is a citizen of Georgia.

        39.    Defendant David Satcher ("Satcher") was a J&J director from April

  2002 to April 2013. Defendant Satcher was a member of J&J's Public Policy

  Advisory Committee from at least March 2009 to April 2012; a member of the

  Regulatory Compliance Committee from April 2012 to at least March 2013; the

  Chair of the Science, Technology & Sustainability Committee from at least March

  2009 to March 2012, and a member of that committee until at least March 2013.

  Defendant Satcher knowingly or recklessly caused or allowed the Company to

  engage in a false, deceptive, and misleading marketing campaign that opened the



                                          - 24 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 26 of 136 PageID: 240




  floodgates of opioid use and abuse, and subjected the Company to billions of dollars

  in liability. J&J paid defendant Satcher the following compensation as a director:

          Fiscal     Fees Earned or                      All Other
           Year       Paid in Cash    Stock Awards     Compensation     Total
          2013           $36,667        $144,989         $22,247      $203,903
          2012          $130,000        $144,913         $10,000      $284,913
          2011          $130,000         $99,974         $20,000      $249,974
          2010          $120,000         $99,942         $20,000      $239,942
          2009          $120,000         $99,978         $20,000      $239,978

  Defendant Satcher is a citizen of Georgia.

         40.    The defendants identified in ¶¶23-25 are referred to herein as the

  "Officer Defendants." The defendants identified in ¶¶23, 26-39 are referred to herein

  as the "Director Defendants." Collectively, the defendants identified in ¶¶23-39 are

  referred to herein as the "Individual Defendants."

                   DUTIES OF THE INDIVIDUAL DEFENDANTS

  Fiduciary Duties

         41.    By reason of their positions as officers and directors of the Company,

  each of the Individual Defendants owed and owe J&J and its stockholders fiduciary

  obligations of trust, loyalty, good faith, and due care, and were and are required to

  use their utmost ability to control and manage J&J in a fair, just, honest, and

  equitable manner. The Individual Defendants were and are required to act in

  furtherance of the best interests of J&J and not in furtherance of their personal

  interest or benefit.




                                          - 25 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 27 of 136 PageID: 241




        42.    To discharge their duties, the officers and directors of J&J were

  required to exercise reasonable and prudent supervision over the management,

  policies, practices, and controls of the financial affairs of the Company. By virtue

  of such duties, the officers and directors of J&J were required to, among other things:

               (a)    ensure that the Company was operated in a diligent, honest, and

  prudent manner in compliance with all applicable laws, rules, and regulations;

               (b)    ensure that the Company complied with its legal obligations and

  requirements, and refrain from engaging in deceptive conduct;

               (c)    conduct the affairs of the Company in an efficient, business-like

  manner in compliance with all applicable laws, rules, and regulations so as to make

  it possible to provide the highest quality performance of its business, to avoid

  wasting the Company's assets, and to maximize the value of the Company's stock;

  and

               (d)    remain informed as to how J&J conducted its operations, and,

  upon receipt of notice or information of imprudent or unsound conditions or

  practices, make reasonable inquiry in connection therewith, and take steps to correct

  such conditions or practices and make such disclosures as necessary to comply with

  applicable laws.




                                          - 26 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 28 of 136 PageID: 242




  J&J's Principles of Corporate Governance and Code of Business Conduct
  Impose Additional Responsibilities on the Defendants

        43.    The Individual Defendants, like all employees, directors, and officers

  of the Company, were required to comply with J&J's Principles of Corporate

  Governance (the "Corporate Governance Principles") and Code of Business Conduct

  (the "Code of Conduct"). The Individual Defendants were also required to comply

  with the Company's Code of Business Conduct & Ethics for Members of the Board

  of Directors and Executive Officers (the "D&O Code of Conduct").8 The Corporate

  Governance Principles state the following with respect to the responsibilities of the

  Board:

        Responsibilities of the Board. All Directors are elected annually by
        the shareholders as their representatives in providing oversight of the
        operation of the Company. The Directors select, oversee and monitor
        the performance of the senior management team, which is charged with
        the day-to-day conduct of the Company's business. The fundamental
        responsibility of the Directors is to exercise their business judgment on
        matters of critical and long-term significance to the Company in
        furtherance of what they reasonably believe to be in the best interest of
        the Company, and therefore its shareholders.

        44.    In addition to the duties described above, the Company must conduct

  its business in accordance with applicable laws and regulations. To that effect, both

  the Code of Conduct and the D&O Code of Conduct required the Company's officers

  and directors to comply with all laws, rules, and regulations, and the D&O Code of


  8
   The D&O Code of Conduct refers to the Code of Business Conduct & Ethics for
  Members of the Board of Directors and Executive Officers updated March 7, 2016.


                                         - 27 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 29 of 136 PageID: 243




  Conduct further required the Individual Defendants to "use all reasonable efforts to

  oversee compliance by employees, other Directors and other Executive Officers with

  all applicable laws, rules and regulations." The Code of Conduct provided the

  following with respect to legal and regulatory compliance:

        We aspire to bring the highest standards and level of integrity to each
        of these business activities by:

           Ø Complying with the laws, standards and regulations that apply to
             our products and processes (such as quality regulations and
             standards);

           Ø Upholding ethical, scientific and clinical standards and
             complying with all laws and regulations in all research and
             development activities worldwide;

           Ø Ensuring the safety of patients and volunteers who take part in
             clinical trials, protecting their confidentiality and complying
             with data protection laws;

           Ø Complying with the laws and regulations that cover gaining
             marketing authorization to sell our products and interacting with
             regulators and other government officials;

           Ø Adhering to the applicable manufacturing, packaging,
             distribution and export laws and regulations for our industry and
             in the countries where we do business;

           Ø Following all laws and regulations regarding the promotion,
             marketing and sales of our products, including ensuring that
             what we say is truthful, not misleading, and is consistent with
             regulatory approvals for our products;

           Ø Complying with all laws relating to product quality and safety,
             consistently monitoring the safety, quality and performance of
             our products and complying with all requirements for reporting
             adverse events and product quality complaints.

  (Emphasis Supplied).

                                         - 28 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 30 of 136 PageID: 244




        45.    Thus, J&J's Principles of Corporate Governance and its Codes of

  Conduct made clear that the Individual Defendants were tasked with taking all

  necessary and appropriate steps to make sure that the Company, including its highest

  management, complied with all applicable internal policies and fair business

  practices.

  Breaches of Duties

        46.    The conduct of the Individual Defendants complained of herein

  involves a knowing and culpable violation of their obligations as officers and

  directors of J&J, the absence of good faith on their part, and a reckless disregard for

  their duties to the Company that the Individual Defendants were aware or reckless

  in not being aware posed a risk of serious injury to the Company.

        47.    The Individual Defendants breached their duty of loyalty and good faith

  by allowing defendants to cause, or by themselves causing, the Company to engage

  in deceptive practices with respect to its marketing and promotion of opioids. These

  improper practices caused J&J to incur substantial damage.

        48.    The Individual Defendants, because of their positions of control and

  authority as officers and/or directors of J&J, were able to and did, directly or

  indirectly, exercise control over the wrongful acts complained of herein. The

  Individual Defendants also failed to prevent the other Individual Defendants from

  taking such illegal actions. As a result, and in addition to the damage the Company



                                          - 29 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 31 of 136 PageID: 245




  has already incurred, J&J has expended, and will continue to expend, significant

  sums of money.

   CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

        49.    In committing the wrongful acts alleged herein, the Individual

  Defendants have pursued, or joined in the pursuit of, a common course of conduct,

  and have acted in concert with and conspired with one another in furtherance of their

  common plan or design. In addition to the wrongful conduct herein alleged as giving

  rise to primary liability, the Individual Defendants further aided and abetted and/or

  assisted each other in breaching their respective duties.

        50.    During all times relevant hereto, the Individual Defendants, collectively

  and individually, initiated a course of conduct that was designed to and did:

  (i) deceive the public as to the benefits of opioids and their associated risks; and

  (ii) enhance the Individual Defendants' executive and directorial positions at J&J

  and the profits, power, and prestige that the Individual Defendants enjoyed as a result

  of holding these positions. In furtherance of this plan, conspiracy, and course of

  conduct, the Individual Defendants, collectively and individually, took the actions

  set forth herein.

        51.    The Individual Defendants engaged in a conspiracy, common

  enterprise, and/or common course of conduct. During this time, the Individual




                                          - 30 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 32 of 136 PageID: 246




  Defendants caused the Company to disseminate misleading information about the

  benefits and risks associated with opioids.

        52.    The purpose and effect of the Individual Defendants' conspiracy,

  common enterprise, and/or common course of conduct was, among other things, to

  disguise the Individual Defendants' violations of law, breaches of fiduciary duty, and

  unjust enrichment; and to conceal adverse information concerning the Company's

  operations and future business prospects.

        53.    Because the actions described herein occurred under the authority of

  the Board, each of the Individual Defendants was a direct, necessary, and substantial

  participant in the conspiracy, common enterprise, and/or common course of conduct

  complained of herein.

        54.    Each of the Individual Defendants aided and abetted and rendered

  substantial assistance in the wrongs complained of herein. In taking such actions to

  substantially assist the commission of the wrongdoing complained of herein, each

  Individual Defendant acted with knowledge of the primary wrongdoing,

  substantially assisted in the accomplishment of that wrongdoing, and was aware of

  his or her overall contribution to and furtherance of the wrongdoing.

                             FACTUAL BACKGROUND

        55.    J&J and its subsidiaries manufacture, sell, and distribute a range of

  pharmaceutical drugs, including opioids.         Among other opioid products, the



                                          - 31 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 33 of 136 PageID: 247




  Company promotes, distributes, and sells DURAGESIC, a transdermal patch made

  out of the API fentanyl, a synthetic opioid that is 100 times stronger than morphine

  and fifty times stronger than heroin. Prior to 2009, DURAGESIC accounted for at

  least $1 billion in annual sales. Until January 2015, the Company also developed,

  marketed, and sold NUCYNTA and NUCYNTA ER—tablets made out of the API,

  tapentadol. Together, NUCYNTA and NUCYNTA ER accounted for $172 million

  in sales in 2014.

        56.    Opioids, including DURAGESIC, NUCYNTA, and NUCYNTA ER,

  are categorized as "Schedule II Controlled Substances" due to their high potential

  for abuse and potential to cause severe psychological and physiological dependence.

  Most patients receiving more than a few weeks of opioid therapy will experience

  withdrawal symptoms if opioid use is delayed or discontinued—including severe

  anxiety, nausea, headaches, tremors, delirium, and pain—which are often prolonged.

  When using opioids continuously, patients grow tolerant to their analgesic effects

  (i.e., to relief of pain) and require progressively higher doses, which increases the

  risks of withdrawal, addiction, and overdose.

        57.    Recognizing these dangers, the medical community historically

  prescribed opioids only for short-term acute pain—where brief use limited the need

  for escalating doses and the risk of addiction was minimal—and for terminal

  illnesses and end-of-life care. As a result, the market for prescription opioids was



                                         - 32 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 34 of 136 PageID: 248




  sharply constrained. Not so today. Opioids are now the most prescribed class of

  drugs in the U.S.

        58.   The roots of the opioid epidemic date back to the mid-1990s, when

  Purdue developed the opioid OxyContin. In 1994, the same year Purdue sought

  approval from the FDA to sell OxyContin, J&J, through its subsidiary, Tasmanian

  Alkaloids, established a research project for the development of a high thebaine

  poppy to meet the anticipated demand for OxyContin. This project resulted in the

  development of the "Norman" poppy, which coincided with the release of a slow

  release formulation of oxycodone in the U.S.9 J&J internally described the new

  poppy as "a transformational technology." The Norman poppy enabled the growth

  of oxycodone.

        59.   At the time, oxycodone was perceived as less potent than morphine,

  largely because it was most commonly prescribed as Percocet, a relatively weak

  oxycodone-acetaminophen combination pill.          Oxycodone was sometimes

  mistakenly called "oxycodeine," which contributed to the perception of relatively

  lower potency, as codeine is weaker than morphine. Purdue took advantage of these




  9
    A.J. Fist, The Tasmanian Poppy Industry: A Case Study of the Application of
  Science and Technology, Tasmanian Alkaloids Pty. Ltd., Westbury, Tasmania.


                                       - 33 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 35 of 136 PageID: 249




  misconceptions, marketing OxyContin as lower risk than traditional immediate

  release narcotics.10

        60.    Purdue sought to expand the market for OxyContin by changing

  prescribers' perception of opioids in order to permit and encourage the use of opioids

  long-term for widespread chronic conditions like back pain, migraines, and arthritis.

  As part of its strategy, in addition to promoting its OxyContin product as lower-risk

  than traditional opioids, Purdue promoted opioids in general as safe, effective, and

  appropriate for long-term use for routine pain conditions, and misrepresented the

  risk of addiction for pain patients as modest, manageable, and outweighed by the

  benefits of opioid use. Purdue spent tens of millions of dollars every year to support

  its promotional efforts. Purdue was successful in creating a market for the use of

  opioids for a range of common aches and pains.




  10
     Purdue acknowledged using this to its advantage when it later pled guilty to
  criminal charges of "misbranding" in 2007, admitting that it was "well aware of the
  incorrect view held by many physicians that oxycodone was weaker than morphine"
  and "did not want to do anything 'to make physicians think that oxycodone was
  stronger or equal to morphine' or to 'take any steps ... that would affect the unique
  position that OxyContin'" held among physicians. Christopher Glazek, The Secretive
  Family Making Billions from the Opioid Crisis, Esquire (Oct. 16, 2017),
  http://www.esquire.com/news-politics/a12775932/sackler-family-oxycontin/.


                                          - 34 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 36 of 136 PageID: 250




          J&J HAS A HISTORY OF MISLEADINGLY MARKETING ITS
                          PHARMACEUTICALS

  J&J's Deceptive Marketing of Topamax

          61.   J&J's directors and officers—including the defendants—were on notice

  before and during its misleading marketing of opioid products that J&J has a long

  history of deceptive marketing tactics and known systemic internal control issues

  related thereto.

          62.   For example, J&J subsidiaries Ortho-McNeil Pharmaceutical LLC and

  Ortho-McNeil-Janssen Pharmaceuticals Inc. (combined later into Janssen) engaged

  in illegal marketing of the Company's epilepsy drug, TOPAMAX®, for off-label

  uses, despite serious birth defects, including clef lip, associated with the drug's use.

  The subsidiaries pled guilty to violating the Federal Food, Drug, and Cosmetic Act

  ("FDCA") 21 U.S.C. §§331(a), 333(a)(1), and 352(f). J&J's Board approved the

  plea.

          63.   Among the accusations in these cases, the Company's subsidiaries had

  engaged in illegal payments to physicians to promote Topamax.                     Sales

  representatives pushed Topamax by downplaying the birth defect risk.

          64.   J&J paid $81 million in criminal and civil penalties to resolve qui tam

  and False Claims Act cases U.S. ex rel. Maher, et al. v. Ortho-McNeil

  Pharmaceutical, No. 03-11445-WGY (D. Mass. 2010), and U.S. ex rel. Spivack v.




                                           - 35 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 37 of 136 PageID: 251




  Johnson & Johnson and Ortho- McNeil Pharmaceutical, Inc., No. 04-11886-WGY

  (D. Mass. 2010).

        65.    Moreover, as the 2020 Report itself acknowledges, J&J agreed to a term

  of probation under a 2010 Corporate Integrity Agreement ("CIA") that required

  additional oversight duties to be put in place to prevent illegal marketing practices.

  Exhibit H at 44.

  J&J's Illegal Marketing of Risperdal

        66.    Defendants' implemented policies as part of the 2010 CIA were

  ineffectual. J&J continued to face significant liability for its improper marketing

  techniques. This time, with a majority of the current Board in place, the Company

  came under serious fire related to Janssen's illegal sale of RISPERDAL®, a powerful

  antipsychotic drug used to treat schizophrenia, bipolar disorder, and irritability

  caused by autism.

        67.    Risperdal has significant side effects, including gynecomastia, a

  hormonal disorder that causes higher-than-normal estrogen levels in boys and men,

  causing them to grow female breasts. J&J engaged in a well-financed campaign to

  undercut this side effect by training sales representatives to pitch Risperdal to

  doctors while downplaying its side-effects, supporting supposedly "independent"

  articles in medical journals that endorsed off-label uses and rewarding doctors for

  prescribing for off-label uses.



                                          - 36 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 38 of 136 PageID: 252




        68.    J&J and Janssen's illicit sales and marketing of Risperdal exposed the

  Company to substantial liability in the form of a criminal action, qui tam

  whistleblower actions, tens of thousands of personal injury lawsuits, and numerous

  securities class actions.   A majority of the members of the Board—including

  defendants Gorsky, Coleman, Cullen, I. Davis, Johns, McClellan, Mulcahy, Mullin,

  Perez, Prince, Washington, and Williams—were aware of this liability because, in

  November 2013, those defendants approved J&J's guilty plea in USA v. Janssen

  Pharmaceuticals, Inc., et al., No. 2:13-cr-000605 (E.D. Pa. 2013) for off-label

  marketing violations of 21 U.S.C. §§331(a), 333(a)(1) and 352(f)(1) of the False

  Claims Act. The 2013 guilty plea came with a $2.2 billion price tag in fines and

  settlements for the deceptive marketing of Risperdal.

        69.    Further, as the 2020 Report acknowledges, J&J was forced to enter

  another five-year CIA with the U.S. Office of the Inspector General in October 2013.

  Exhibit H at 44. The CIA mandated that J&J's fiduciaries "undertake certain

  obligations designed to promote compliance with Federal health care program and

  FDA requirements," including certain policies to enhance risk assessment and

  mitigation for the selling, detailing, marketing, advertising, promoting, and branding

  of the Company's drugs.

        70.    Defendants were also aware of the $335 million global settlement of a

  qui tam case, U.S. ex rel. Lisitza, et al. v. Johnson & Johnson, et al., Case No. 1:07-



                                          - 37 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 39 of 136 PageID: 253




  cv-10288-RGS (D. Mass. 2011), alleging that Janssen engaged in illegal kickbacks

  to Omnicare, Inc. to induce prescription of Risperdal in Omnicare's nursing facilities.

   THE COMPANY ENGAGED IN A DECEPTIVE MARKETING SCHEME
     TO UNLAWFULLY INCREASE ITS REVENUE FROM OPIOIDS

        71.    J&J and other opioid developers took advantage of the market created

  by Purdue's aggressive promotion of OxyContin by bringing new opioids to market

  and expanding the use of their existing opioid products. To develop the market, the

  Opioid Manufacturers engaged in widespread deceptive marketing campaigns

  designed to convince healthcare providers both that the risks of long-term opioid use

  were overblown and that the benefits, in reduced pain and improved function and

  quality of life, were proven. The result has been catastrophic. The United States is

  now awash in opioids. According to the CDC, the nation has been swept up in an

  opioid-induced "public health epidemic."

        72.    As detailed below, J&J played a major role in causing the opioid

  epidemic. J&J not only participated in this deceptive opioid promotion scheme, but,

  through its subsidiaries Noramco and Tasmanian Alkaloids, the Company also

  supplied opium-based ingredients to other opioid manufacturers. Thus, J&J profited

  not only from sales of its own opioid products, but also from the sale of its API to

  other manufacturers, and therefore was driven to develop the market as much as

  possible.




                                          - 38 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 40 of 136 PageID: 254




  The Opioid Manufacturers' Deceptive Opioid Promotion Scheme

        73.     The Opioid Manufacturers spent hundreds of millions of dollars on

  promotional activities and materials, including advertising and websites that falsely

  denied or trivialized the risk of addiction and overstated the benefits of opioids. In

  particular,   the   Opioid     Manufacturers'    deceptive    marketing     included:

  (i) misrepresenting that opioids improve function; (ii) concealing the link between

  long-term use of opioids and addiction; (iii) misrepresenting that addiction risk can

  be managed; (iv) masking the signs of addiction by calling them "pseudoaddiction";

  (v) falsely claiming withdrawal is easily managed; (vi) misrepresenting or omitting

  the greater dangers from higher doses of opioids; and (vii) minimizing the adverse

  effects of opioids and overstating the risks of nonsteroidal anti-inflammatory drugs

  ("NSAIDs").

        74.     First, to convince medical professionals to prescribe more opioids to a

  broader range of patients, the Opioid Manufacturers touted the purported benefits of

  long-term opioid use, and claimed—without evidence—that long-term opioid use

  would help patients resume their lives and jobs. These claims encouraged doctors

  to continue opioid therapy in the belief that failure to improve pain, function, or

  quality of life could be overcome by increasing doses or prescribing supplemental

  short-acting opioids to take on an as-needed basis for breakthrough pain.




                                          - 39 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 41 of 136 PageID: 255




        75.    The Opioid Manufacturers' claims that long-term use of opioids

  improves patient function and quality of life are unsupported by clinical evidence.

  According to the CDC's Guideline for Prescribing Opioids for Chronic Pain (the

  "CDC Guideline"), there is "insufficient evidence to determine long-term benefits of

  opioid therapy for chronic pain." In fact, the CDC has found that there is "[n]o

  evidence show[ing] a long-term benefit of opioids in pain and function versus no

  opioids for chronic pain with outcomes examined at least 1 year later (with most

  placebo-controlled randomized trials ≤ 6 weeks in duration)." The FDA, too, has

  recognized the lack of evidence to support long-term opioid use. In 2013, the FDA

  stated that it was "not aware of adequate and well-controlled studies of opioids use

  longer than 12 weeks."11

        76.    Not only is there no evidence of improvement in long-term functioning,

  but the available evidence indicates that other treatments are more or equally

  effective and less harmful than long-term opioid use. For instance, a 2006 study-of-

  studies found that "[f]or functional outcomes ... other analgesics were significantly

  more effective than were opioids."12 Studies of the use of opioids in chronic



  11
   Letter from Janet Woodcock, M.D., Dir., Ctr. for Drug Eval. & Res., to Andrew
  Kolodny, M.D., Pres. Physicians for Responsible Opioid Prescribing, Re Docket
  No. FDA-2012-P-0818 (Sept. 10, 2013).
  12
     Andrea D. Furlan, et al., Opioids for Chronic Noncancer Pain: a Meta-Analysis
  of Effectiveness and Side Effects, 174(11) Can. Med. Ass'n J. 1589-94 (2006). This

                                         - 40 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 42 of 136 PageID: 256




  conditions for which they are now commonly prescribed corroborate this conclusion.

  These studies have consistently shown that patients using opioids long-term

  experienced deteriorating function over time, as measured by ability to return to

  work, physical activity, pain relief, rates of depression, and subjective quality-of-life

  measures. As one pain specialist observed, "opioids may work acceptably well for

  a while, but over the long term, function generally declines, as does general health,

  mental health, and social functioning. Over time, even high doses of potent opioids

  often fail to control pain, and these patients are unable to function normally."13

        77.    Second, the Opioid Manufacturers sought to convince prescribers and

  patients that opioids are safe by misrepresenting the risk of addiction from chronic

  opioid therapy. The Opioid Manufacturers brazenly maintained that the risk of

  addiction for patients who take opioids long-term was low and omitted the risk of

  addiction and abuse from the list of adverse outcomes associated with chronic opioid

  use, even though the frequency and magnitude of the risk compelled disclosure. The

  Opioid Manufacturers also undermined evidence that opioids are addictive by

  representing that the risk of addiction is limited to high-risk patients. There was no




  study revealed that efficacy studies do not typically include data on opioid addiction,
  such that, if anything, the data overstate effectiveness.
  13
    Andrea Rubinstein, Are We Making Pain Patients Worse?, Sonoma Med. (Fall
  2009).


                                           - 41 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 43 of 136 PageID: 257




  scientific evidence to support those claims, and in fact, the available research

  contradicted them. A 2015 literature survey found that while ranges of "problematic

  use" of opioids ranged from 1% to 81%, abuse averaged between 21% and 29%, and

  addiction between 8% and 12%.14

        78.    In addition to making outright misrepresentations about the risk of

  opioid addiction generally, the Opioid Manufacturers falsely represented that their

  respective opioid drugs were safer, and less prone to abuse and addiction than other

  opioids. For instance, Actavis, Endo, Janssen, and Purdue each promoted their drugs

  as having "steady-state" properties—meaning that their drugs caused less of a rush

  or a feeling of euphoria, which can trigger abuse and addiction—and therefore were

  less likely to be abused or cause addiction.

        79.    Third, to encourage physicians to prescribe more opioids, the Opioid

  Manufacturers repeatedly promoted the concept of "pseudoaddiction." The Opioid

  Manufacturers told prescribers that classic signs of addiction, such as asking for

  increasingly higher doses of opioids or seeking early refills, actually reflected

  undertreated pain that should be addressed with heavier doses of opioids. The

  Opioid Manufacturers' also promoted "pseudoaddiction" through unbranded

  promotional materials funneled through third parties. Their unbranded marketing


  14
    Kevin Vowels, et al., Rates of Opioid Misuse, Abuse, and Addiction in Chronic
  Pain: a Systematic Review and Data Synthesis, 156 PAIN 569-76 (April 2015).


                                          - 42 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 44 of 136 PageID: 258




  campaigns frequently focused on heightening awareness of the undertreatment of

  pain and its consequences. Their marketing materials repeatedly represented that

  purportedly overblown worries about addiction cause pain to be under-treated and

  opioids to be overregulated and underprescribed.

        80.    The Opioid Manufacturers' claims of "pseudoaddiction" were not

  substantiated by scientific evidence. In fact, the CDC Guideline for prescribing

  opioids for chronic pain rejects the concept of pseudoaddiction. To the contrary, the

  CDC Guideline explains that "[p]atients who do not experience clinically

  meaningful pain relief early in treatment ... are unlikely to experience pain relief

  with longer-term use," and that physicians should "reassess[] pain and function

  within 1 month" in order to decide whether to "minimize risks of long-term opioid

  use by discontinuing opioids" because the patient is "not receiving a clear benefit."

        81.    Fourth, the Opioid Manufacturers misrepresented that addiction risk

  can be avoided or managed. The Opioid Manufacturers told prescribers that to the

  extent there is a risk of opioid addiction, doctors can avoid or manage that risk by

  using screening tools and questionnaires.         The Opioid Manufacturers advised

  doctors that they could use these tools to identify patients with higher addiction risks

  and closely monitor patients at greater risk of addiction.

        82.    These claims were misleading for a number of reasons. There is no

  reliable scientific evidence that high-risk or addicted patients can take opioids long-



                                           - 43 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 45 of 136 PageID: 259




  term without triggering addiction, even with enhanced monitoring and precautions.

  Nor is there reliable scientific evidence that patients without these red flags are

  necessarily free of addiction risk. And, there is no reliable scientific evidence that

  screening works to accurately predict risk or reduce rates of addiction. In fact, an

  Evidence Report by the Agency for Healthcare Research and Quality, which

  "systematically review[ed] the current evidence on long-term opioid therapy for

  chronic pain" identified "[n]o study" that had "evaluated the effectiveness of risk

  mitigation strategies, such as use of risk assessment instruments, opioid management

  plans, patient education, urine drug screening, prescription drug monitoring program

  data, monitoring instruments, more frequent monitoring intervals, pill counts, or

  abuse-deterrent formulations on outcomes related to overdose, addiction, abuse or

  misuse."15

        83.    The CDC Guideline confirms the falsity of the Opioid Manufacturers'

  claims about the utility of patient screening and management strategies in managing

  addiction risk. The CDC Guideline notes that there are no studies assessing the

  effectiveness of risk mitigation strategies—such as screening tools or patient

  contracts—"for improving outcomes related to overdose, addiction, abuse, or

  misuse." The CDC Guideline recognized that available risk screening tools "show


  15
    The Effectiveness and Risks of Long-term Opioid Treatment of Chronic Pain,
  Agency for Healthcare Res. & Quality (September 19, 2014).


                                          - 44 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 46 of 136 PageID: 260




  insufficient accuracy for classification of patients as at low or high risk for [opioid]

  abuse or misuse" and counseled that doctors "should not overestimate the ability of

  these tools to rule out risks from long-term opioid therapy."

        84.       Fifth, to encourage prescribers and patients to use chronic opioid

  therapy, the Opioid Manufacturers understated the difficulty of withdrawing from

  opioids and claimed opioid withdrawal is simply managed.                  The Opioid

  Manufacturers routinely represented that while patients may become "physically"

  dependent on opioids, this dependence can be addressed by gradually tapering

  patients' doses to avoid the adverse effects of withdrawal. They failed to disclose

  the extremely difficult and painful effects that patients can experience when they are

  removed from opioids—effects that also make it less likely that patients will be able

  to stop using the drugs.

        85.       In reality, withdrawal is prevalent in patients after more than a few

  weeks of therapy, and common symptoms of withdrawal include: severe anxiety,

  nausea, vomiting, headaches, agitation, insomnia, tremors, hallucinations, delirium,

  and pain. Some symptoms may persist for months, or even years, after a complete

  withdrawal from opioids, depending on how long opioids were used. Withdrawal

  symptoms trigger a feedback loop that drives patients to seek opioids, contributing

  to addiction.




                                           - 45 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 47 of 136 PageID: 261




        86.    Sixth, the Opioid Manufacturers falsely represented that opioid doses

  can be increased without limit or greater risks. The Opioid Manufacturers claimed

  patients and prescribers could increase doses of opioids indefinitely without added

  risk, even when pain was not decreasing or when doses had reached levels that were

  "frighteningly high," suggesting that patients would eventually reach a stable,

  effective dose. The Opioid Manufacturers also omitted warnings of increased

  adverse effects that occur at higher doses, and misleadingly suggested that there was

  no greater risk to higher dose opioid therapy.

        87.    These claims are false and contrary to scientific evidence. Patients

  receiving high doses of opioids (e.g., doses greater than 100 mg morphine equivalent

  dose ("MED") per day) as part of long-term opioid therapy are three to nine times

  more likely to suffer overdose from opioid-related causes than those on low doses.

  As compared to available alternative pain remedies, scholars have suggested that

  tolerance to the respiratory depressive effects of opioids develops at a slower rate

  than tolerance to analgesic effects.    Accordingly, the practice of continuously

  escalating doses to match pain tolerance can, in fact, lead to overdose even where

  opioids are taken as recommended.

        88.    The FDA has itself acknowledged that available data suggests a

  relationship between increased doses and the risk of adverse effects. Moreover, it is

  harder for patients to terminate use of higher-dose opioids without severe withdrawal



                                         - 46 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 48 of 136 PageID: 262




  effects, which contributes to a cycle of continued use, even when the drugs provide

  no pain relief and are causing harm—the signs of addiction. The CDC Guideline

  likewise concludes that the "[b]enefits of high-dose opioids for chronic pain are not

  established" while there is "an increased risk for serious harms related to long-term

  opioid therapy that appears to be dose-dependent." Accordingly, the CDC advises

  doctors to "avoid increasing dosage" above 90 mg MED per day.16

        89.    Seventh, the Opioid Manufacturers deceptively omitted or minimized

  adverse effects of opioids and overstated the risks of alternative forms of pain

  treatment. Materials the Opioid Manufacturers produced, sponsored, or controlled

  omitted known risks of chronic opioid therapy and emphasized or exaggerated risks

  of competing products so that prescribers and patients would be more likely to

  choose opioids and would favor opioids over other therapies such as over-the-

  counter acetaminophen or NSAIDs. None of these claims were corroborated by

  scientific evidence.   In fact, several studies have shown that ibuprofen and

  acetaminophen taken together are better than opioids at relieving pain such as dental

  pain, low back pain, and moderate acute traumatic pain.17




  16
    Thomas R. Frieden and Debra Houry, Reducing the Risks of Relief—The CDC
  Opioid-Prescribing Guideline, at 1503, NEJM (Apr. 21, 2016).
  17
    Donald Teater, M.D., Evidence for the Efficacy of Pain Medication, National
  Safety Council (October 2014).


                                         - 47 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 49 of 136 PageID: 263




        90.    The Opioid Manufacturers' promotional materials also routinely

  ignored other risks associated with opioids, such as hyperalgesia, a known serious

  risk associated with chronic opioid analgesic therapy, in which the patient becomes

  more sensitive to pain over time; hormonal dysfunction; decline in immune function;

  mental clouding, confusion, and dizziness; increased falls and fractures in the

  elderly; neonatal abstinence syndrome (when an infant exposed to opioids prenatally

  withdraws from the drugs after birth); and potentially fatal interactions with alcohol

  or benzodiazepines, which are used to treat post-traumatic stress disorder and

  anxiety (conditions that often accompany chronic pain symptoms).

        91.    The Opioid Manufacturers' misrepresentations made healthcare

  providers more comfortable prescribing opioids to their patients and patients more

  comfortable starting chronic opioid therapy.        These misrepresentations were

  especially insidious because the Opioid Manufacturers aimed them at general

  practitioners and family doctors who lack the time and expertise to closely manage

  higher-risk patients on opioids. Moreover, these misrepresentations allowed doctors

  to believe opioid addiction was really "pseudoaddiction" and a sign patients required

  more opioids.

        92.    The Opioid Manufacturers' false and misleading claims had the effect

  of shifting the balance of opioids' risks and purported benefits. The CDC reports

  that the quantity of opioids dispensed per capita tripled from 1999 to 2015. While



                                          - 48 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 50 of 136 PageID: 264




  opioid prescriptions exploded over the past two decades, the use of NSAIDs has

  dramatically declined. A study of 7.8 million doctor visits nationwide between 2000

  and 2010 found that opioid prescriptions increased from 11.3% to 19.6% of visits

  while NSAID and acetaminophen prescriptions fell from 38% to 29%, driven

  primarily by the decline in NSAID prescribing.18

        93.    The dramatic increase in opioid prescriptions to treat common chronic

  pain conditions caused a substantial rise in opioid overdose deaths and opioid

  addiction treatment admissions. Nationally, from 1999 through 2016, more than

  350,000 people in the U.S. died from an overdose involving opioids. Over 200,000

  of those deaths involved patients who were prescribed opioids to treat pain. In 2017,

  more than 70,000 people died of drug overdoses, approximately two-thirds of those

  deaths were linked to opioids. According to the CDC, opioids have created a "public

  health epidemic."

  J&J's Role in the Opioid Promotion Scheme

        94.    While the Opioid Manufacturer's deceptive marketing scheme caused

  devastating damage throughout the U.S., J&J profited handsomely from this

  unlawful scheme.     Through its former subsidiaries, Tasmanian Alkaloids and

  Noramco, the Company supplied opium-based ingredients to a number of


  18
   Matthew Daubresse, et al., Ambulatory Diagnosis and Treatment of Nonmalignant
  Pain in the United States, 2000-2010, 51(10) Med. Care 870 (2013).


                                         - 49 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 51 of 136 PageID: 265




  manufacturers for a range of drugs. Noramco and Tasmanian Alkaloids were the

  primary suppliers of the APIs for several opioid manufacturers. Eighty percent of

  Noramco's sales were with all seven of the top U.S. generic pharmaceutical

  manufacturers.     Noramco and Tasmanian Alkaloids supplied opium-based

  ingredients—including Oxycodone, the API used in OxyContin, Percocet, and

  Roxicodone; Hydrocodone, the API used in Vicodin and Lortab; and Morphine, the

  API used in MS Contin and Embeda—to Teva, Endo, Purdue, Rhodes, Mallinckrodt,

  Actavis, Amneal, and KVK-Tech, among other manufacturers. Because Noramco

  and Tasmanian Alkaloids were the primary suppliers of the APIs for these opioid

  manufacturers, Janssen and J&J profited from the growth of both unbranded and

  branded opioids and was driven to develop the market as much as possible.

        95.    In 1997, after seeing the success that Purdue had in marketing

  OxyContin for chronic noncancer pain, J&J, through Janssen, relaunched its

  fentanyl-based DURAGESIC patch for the chronic noncancer market as well. J&J

  spent millions of dollars to promote DURAGESIC and its other branded opioids,

  NUCYNTA and NUCYNTA ER, and destigmatize and normalize the long-term use

  of opioids for chronic nonmalignant pain. Using multipronged marketing strategies

  that targeted physicians, other prescribers, and the general public through websites,

  print advertisements, and educational materials and events, the Company promoted

  both its own products and opioids in general as safe, effective, and appropriate for



                                         - 50 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 52 of 136 PageID: 266




  the long-term treatment of routine pain conditions. To create the appearance of

  objectivity, J&J obscured its involvement in certain of its marketing activities by

  collaborating with and funding various "front groups," which wrote and

  disseminated favorable education materials and opioid treatment guidelines

  supporting opioid therapy for chronic pain.

         96.    A key component of the Company's marketing campaign was its sales

  representatives. The Company, through Janssen, aggressively targeted physicians

  and other high-volume prescribers by having its sales representatives visit these

  medical professionals to deliver favorable sales messages and educational materials

  supporting opioid therapy for chronic pain. J&J sales representatives falsely told

  prescribers that opioids would increase patients' ability to function and improve their

  quality of life by helping them become more physically active and return to work.

         97.    These sales representatives also falsely portrayed the Company's

  products as safer than other opioids. In particular, J&J sales representatives told

  prescribers that NUCYNTA and NUCYNTA ER were "unlike traditional opioids"

  and had "non-opioid" properties, implying that the risks of addiction and other

  adverse outcomes associated with opioids were not applicable to NUCYNTA and

  NUCYNTA ER. In truth, however, as set out in NUCYNTA's FDA mandated label,

  NUCYNTA "contains tapentadol, an opioid agonist and Schedule II substance with

  abuse liability similar to other opioid agonists, legal or illicit." In addition, J&J sales



                                            - 51 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 53 of 136 PageID: 267




  representatives assured prescribers that NUCYNTA's unique properties eliminated

  the risk of addiction associated with the drug. In particular, the Company's sales

  representatives told prescribers that J&J's drugs were "steady state," implying that

  they did not produce a rush or euphoric effect, and therefore were less addictive and

  less likely to be abused.

        98.    The Company trained its sales representatives to perpetuate these

  falsehoods. A June 2009 NUCYNTA Training module warned Janssen's sales force

  that physicians are reluctant to prescribe controlled substances like NUCYNTA, but

  falsely assured this reluctance is unfounded because "the risks ... are much smaller

  than commonly believed." The Company also trained its sales representatives to

  downplay the risk and impact of addiction by falsely representing that withdrawal

  from opioids was not an issue. A Janssen PowerPoint presentation used for training

  its sales representatives titled "Selling Nucynta ER" indicates that the "low incidence

  of withdrawal symptoms" is a "core message" for its sales force. This false message

  was repeated in numerous Janssen training materials between 2009 and 2011.19


  19
     The studies supporting this claim did not describe withdrawal symptoms in
  patients taking NUCYNTA ER beyond ninety days or at high doses and would
  therefore not be representative of withdrawal symptoms in the chronic pain
  population. Patients on opioid therapy long-term and at high doses will have a harder
  time discontinuing the drugs and are more likely to experience withdrawal
  symptoms. In addition, in claiming a low rate of withdrawal symptoms, Janssen
  relied upon a study that only began tracking withdrawal symptoms in patients two
  to four days after discontinuing opioid use, when Janssen knew or should have
  known that these symptoms peak earlier than that for most patients. Relying on data

                                          - 52 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 54 of 136 PageID: 268




        99.    The Company, through Janssen, also published misleading content

  online promoting the use of opioids generally. For example, Janssen's website for

  DURAGESIC included a section addressing "Your Right to Pain Relief" and a

  hypothetical patient's fear that "I'm afraid I'll become a drug addict." The website's

  response: "[a]ddiction is relatively rare when patients take opioids appropriately."

  Janssen also published a patient guide titled "Patient Booklet Answers to Your

  Questions – Duragesic," which reiterated that "[a]ddiction is relatively rare when

  patients take opioids appropriately."

        100. The unbranded J&J website, PrescribeResponsibly.com, contained

  similar misrepresentations about opioids. This website stated that concerns about

  opioid addiction were "overestimated" and that "true addiction occurs only in a small

  percentage of patients." The website also promoted the Company's messaging that

  the solution to "pseudoaddiction" was to prescribe more opioids.

        101. To avoid regulatory constraints and give its efforts an appearance of

  independence and objectivity, J&J obscured its involvement in certain of its

  marketing activities by collaborating with patient advocacy organizations, such as



  after that initial window painted a misleading picture of the likelihood and severity
  of withdrawal associated with chronic opioid therapy. Janssen also knew or should
  have known that the patients involved in the study were not on the drug long enough
  to develop rates of withdrawal symptoms comparable to rates of withdrawal suffered
  by patients who use opioids for chronic pain—the use for which Janssen promoted
  NUCYNTA ER.


                                          - 53 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 55 of 136 PageID: 269




  the American Pain Foundation ("APF"), American Academy of Pain Medicine

  ("AAPM"), and American Society for Pain Management Nursing ("ASPMN"), to

  release misleading information about opioids. J&J provided funding to these groups

  and exercised significant influence over the educational programs and written

  materials they disseminated.

        102. For instance, through Janssen, the Company sponsored and worked

  with the AAPM and the American Geriatrics Society ("AGS") to create a patient

  education guide titled "Finding Relief: Pain Management for Older Adults (2009)."

  The guide is rife with deceptive content about opioids.              Among other

  misrepresentations, the guide claimed that long-term opioid use improves

  functioning. Using a myth/fact structure, the guide stated as "a fact" that "opioids

  may make it easier for people to live normally."        The guide listed expected

  functional improvements from opioid use, including sleeping through the night,

  returning to work, recreation, sex, walking, and climbing stairs and stated that

  "[u]sed properly, opioid medications can make it possible for people with chronic

  pain to 'return to normal.'"

        103. The guide also downplayed the addictive nature of opioids and

  suggested that as long as a prescription is given, opioid abuse was not an issue.

  Using the same fact/myth structure, the guide described the claim that opioids are




                                         - 54 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 56 of 136 PageID: 270




  addictive as a "myth," and asserted as "fact" that "[m]any studies show that opioids

  are rarely addictive when used properly for the management of chronic pain."

        104. Additionally, the guide misrepresented that increased doses of opioids

  posed no significant additional risks, listing dose limitations as "disadvantages" of

  other pain medicines but omitting any discussion of risks of increased doses from

  opioids. The guide falsely claimed that it is a "myth" that "opioid doses have to get

  bigger over time."

        105. In conjunction with the APF, AAPM, and ASPMN, Janssen also

  sponsored, developed, and approved misleading content about opioids on the

  website "Let's Talk Pain." Featuring an interview claiming that opioids allowed a

  patient to "continue to function," this website misrepresented that the use of opioids

  for the treatment of chronic pain would lead patients to regain functionality. The

  website also downplayed the risk of addiction from opioids, stating that "the stigma

  of drug addiction and abuse" associated with the use of opioids stemmed from a

  "lack of understanding about addiction." Let's Talk Pain also perpetuated the

  concept of pseudoaddiction, associating patient behaviors such as "drug seeking,"

  "clock watching," and "even illicit drug use or deception" with undertreated pain

  which could be resolved with "effective pain management."

        106. J&J also engaged in other promotional projects with and through APF.

  For example, J&J provided grants to APF to distribute the publication Exit Wounds



                                          - 55 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 57 of 136 PageID: 271




  to veterans. Exit Wounds deceptively portrayed the risks, benefits, and superiority

  of opioids for the treatment of chronic pain. The publication taught that opioid

  medications "increase your level of functioning" and omitted warnings of the risk of

  interactions between opioids and benzodiazepines,20 which would increase fatality

  risk.

          107. The Company also used medical education events, including speakers

  bureau sessions and continuing medical education ("CME") opportunities as

  promotional endeavors to increase the market for opioids through misleading

  messaging. For instance, J&J created and funded the National Pain Education

  Council ("NPEC"), whose purpose was to provide CME related to pain and opioids

  to primary care physicians, pain specialists, oncologists, residents, nurses, and

  pharmacists. In the Company's 2003 Business Plan Summary for DURAGESIC,

  J&J described NPEC as serving "to benefit not only DURAGESIC but also all future

  Janssen pain products."     CME materials for the Company's NPEC program

  disseminated false and misleading statements regarding opioids and pain

  management.

          108. J&J, through Janssen, also contracted with AGS to produce a CME

  promoting the 2009 guidelines for the "Pharmacological Management of Persistent


  20
     Benzodiazepines are frequently prescribed to veterans diagnosed with post-
  traumatic stress disorder.


                                         - 56 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 58 of 136 PageID: 272




  Pain in Older Persons."     These guidelines falsely claimed that "the risks [of

  addiction] are exceedingly low in older patients with no current or past history of

  substance abuse." The study supporting this assertion does not analyze addiction

  rates by age and addiction remains a significant risk for elderly patients. Janssen

  was aware of the AGS guidelines' content when it agreed to provide this funding,

  and AGS drafted the guidelines with the expectation it would seek drug company

  funding to promote them after their completion.

        109. The Company was repeatedly notified that its opioid marketing, in its

  multitude of forms, was false, deceptive, and misleading. In 1998, the FDA found

  three different convention posters J&J used to promote DURAGESIC to contain

  marketing messages that were "false and misleading" for numerous reasons,

  including using misleading comparative efficacy claims without substantial

  evidence, taking data out of context to deliver misleadingly incomplete impressions,

  promoting unapproved uses, emphasizing the "chronic pain" indications without the

  limitations and restrictions, and deceptively minimizing risks and safety issues.

        110. In 2001, J&J's own hired scientific advisory board advised the

  Company that many of the primary marketing messages it used to promote opioids

  generally, and DURAGESIC specifically, were misleading and should not be

  disseminated. In particular, the Company's scientific advisory board advised J&J

  not to market opioids, including fentanyl-based DURAGESIC, using messages



                                         - 57 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 59 of 136 PageID: 273




  related to abuse or with claims about supposedly low abuse potential. The scientific

  advisory board noted that no data existed that could support these claims, that the

  data the Company pointed to (Drug Abuse Warning Network ("DAWN") data) was

  incapable of supporting these claims, that aggressively marketing OxyContin on this

  same basis was what had gotten Purdue "in trouble," that minimizing the risk of

  abuse of DURAGESIC was "dangerous" due to its lethal nature, and that an increase

  of DURAGESIC sales would cause an increase in abuse of the drug. The scientific

  advisory board warned the Company: "Do not include the abuse message. Do not

  sell opioids on the abuse issue."

        111. Substantiating the advice of J&J's scientific advisors, in 2004, the FDA

  sent the Company a letter warning that a professional file card that J&J used to

  promote DURAGESIC contained "false or misleading claims about the abuse

  potential and other risks of [Duragesic], and include[d] unsubstantiated effectiveness

  claims for Duragesic." The FDA found that the DURAGESIC file card misbranded

  the drug by "suggesting that Duragesic has a lower potential for abuse compared to

  other opioid products," and "the file card could encourage the unsafe use of the drug,

  potentially resulting in serious or life-threatening hypoventilation." The FDA noted

  that J&J's suggestion that DURAGESIC was "less abused than other opioid drugs"

  was "false or misleading" because: (i) the FDA was "not aware of substantial

  evidence or substantial clinical experience to support this comparative claim"; and



                                          - 58 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 60 of 136 PageID: 274




  (ii) "DAWN is not a clinical database" and "DAWN data cannot provide the basis

  for a valid comparison" among opioid products. The FDA concluded that the

  Company's DURAGESIC file card made "false or misleading safety claims and

  unsubstantiated effectiveness claims for Duragesic" and "thus misbrand[ed]

  Duragesic in violation of the Act (21 U.S.C. § 352(a))." The FDA advised J&J to

  "immediately cease the dissemination of promotional materials for Duragesic the

  same as or similar to those described" in the 2004 letter. The FDA further cautioned

  that the "violations discussed" in the letter did not "necessarily constitute an

  exhaustive list" and warned that it was J&J's responsibility to "ensure that [its]

  promotional materials for Duragesic comply with each applicable requirement of the

  Act and FDA implementing regulations."

        112. On July 15, 2005, the FDA issued a public health advisory warning

  doctors of deaths resulting from the use of DURAGESIC and its generic competitor,

  manufactured by Mylan N.V.         The advisory noted that the FDA had been

  "'examining the circumstances of product use to determine if the reported adverse

  events may be related to inappropriate use of the patch'" and noted the possibility

  "that patients and physicians might be unaware of the risks" of using the fentanyl

  transdermal patch, which is a potent opioid analgesic approved only for chronic pain

  in opioid-tolerant patients that could not be treated by other drugs. Despite these

  warnings, J&J's deceptive marketing and sales of opioids continued.



                                         - 59 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 61 of 136 PageID: 275




    J&J'S UNLAWFUL CONDUCT HAS SUBJECTED IT TO NUMEROUS
          LAWSUITS AND GOVERNMENTAL INVESTIGATIONS

        113. The Company's deceptive marketing and promotion of opioids has

  subject J&J to numerous lawsuits and regulatory investigations. Since 2014, J&J

  and Janssen have been named as defendants in more than 2,500 lawsuits brought by

  various state and local governments related to the marketing of opioids.

  Additionally, over 2,200 federal cases have been coordinated in a MDL pending in

  the U.S. District Court for the Northern District of Ohio.

        114. The Company and Janssen have also received subpoenas or requests for

  information related to its opioid marketing practices from at least thirteen state

  attorneys general. In September 2017, attorneys general from a coalition of states

  who are investigating the distribution of prescription opioid pain medication sent the

  Company requests for documents and information. J&J and Janssen also received

  requests for information from the ranking minority member of the United States

  Senate Committee on Homeland Security and Governmental Affairs regarding the

  sales, marketing, and educational strategies related to the promotion of opioid use.

        115. On June 18, 2018, a New York state court rejected motions to dismiss

  brought by J&J and other defendants, finding sufficient factual allegations to support

  causes of action for violations of New York's consumer fraud and false advertising

  laws, as well as public nuisance, negligence, fraud and other claims. In doing so,

  the New York court stated:


                                          - 60 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 62 of 136 PageID: 276




        The plaintiffs allege the manufacturer defendants employed
        assiduously crafted, multi-pronged marketing strategies that targeted
        the general public through websites, print advertisements, and
        educational materials and publications as part of their respective
        campaigns to change the perception of the risks associated with
        prescription opioids and to de-stigmatize and normalize the long-term
        use of opioids for chronic nonmalignant pain. According to the
        complaint, to perpetuate an increase in the amount and dosage of opioid
        prescriptions written for patients, and to optimize the market share for
        their respective products, the manufacturer defendants also
        aggressively targeted physicians and other prescribers, essential
        conduits in the sale of prescription opioids to the public, by having their
        sales representatives "detail" prescribers in face-to-face meetings, by
        inviting prescribers to attend informational programs, by hiring
        "product loyalists" to serve as paid speakers for such programs, and by
        using data mining to track opioid prescriptions and reward prolific
        prescribers of their products. Other alleged marketing strategies
        designed to affect physicians' prescribing practices included advertising
        in print journals and online, sponsoring continuing medical education
        courses, and hiring so-called "key opinion leaders" (KOLs) to act as
        consultants and serve as lecturers.

        116. Judge Jerry Garguilo also noted that the plaintiffs alleged that J&J and

  the other manufacturing defendants funded fake front groups and spread other false

  information for the purpose of increasing sales of opioids, stating:

        The plaintiffs further allege that the manufacturer defendants'
        marketing campaigns included funding so-called "front groups," such
        as the American Pain Foundation and the American Academy of Pain
        Medicine, which wrote and disseminated favorable educational
        materials, published "scientific literature" without scientific bases, and
        created opioid treatment guidelines supporting opioid therapy for
        chronic pain. According to the complaint, in addition to providing those
        groups with substantial funding, the manufacturer defendants exercised
        significant influence over the educational programs and written
        materials, such as journal articles and treatment guidelines, regarding
        opioids presented by front groups and KOLs. Moreover, the plaintiffs
        allege that the manufacturer defendants sponsored websites created by


                                          - 61 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 63 of 136 PageID: 277




        front groups and accessible by the public that promoted prescription
        opioids as a means for improving patients' normal daily functions and
        quality of life.

        117. On these allegations, the New York state court held that the plaintiffs

  "sufficiently allege[d] materially deceptive acts and practices by the manufacturer

  defendants that undermined consumers' ability to assess the benefits and dangers of

  prescription opioids and to make informed decisions as to the efficacy and safety of

  opioid therapy for chronic pain."

        118. In November 2018, the New Jersey Attorney General filed a complaint

  against the Company in New Jersey state court accusing it of excessively distributing

  opioids in that state and of pushing opiates with marketing schemes premised on

  misleading statements about their risks and benefits. According to the complaint,

  Janssen deceptively marketed NUCYNTA pain relievers as safer and milder than

  other prescription opioids by claiming that NUCYNTA products were "unlike

  traditional opioids" and possessed "non-opioid" properties. The complaint alleges

  that "[t]his doublespeak ... masked the reality that Nucynta and Nucynta ER are not

  milder and are not less addictive" than other opioids categorized under Schedule II

  of the Controlled Substances Act.

        119. On April 2, 2019, the Honorable Declan P. Mansfield denied the

  Company's motion to dismiss another lawsuit, filed in Florida state court, accusing

  J&J and others of misleading doctors into overprescribing opioids. In that lawsuit,



                                         - 62 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 64 of 136 PageID: 278




  Florida Attorney General Ashley Moody alleged that J&J conspired with other

  opioid distributors to sell and ship "ever-increasing quantities" of opioids into

  Florida, while using misleading marketing to convince doctors and their patients that

  opioids could be safely prescribed for chronic pain. According to the complaint, the

  companies knew or should have known there was no legitimate scientific basis for

  their claims to doctors and patients, yet they continued deceptively marketing and

  selling the drugs.

        120. On August 26, 2019, the Honorable Thad Balkman ordered J&J to pay

  the state of Oklahoma $465 million after finding that J&J had intentionally

  downplayed the dangers and oversold the benefits of opioids. Judge Balkman found

  that J&J promulgated "false, misleading, and dangerous marketing campaigns" that

  "caused exponentially increasing rates of addiction, overdose deaths" and babies

  born exposed to opioids.      On these findings, Judge Balkman ruled that J&J

  perpetuated a "public nuisance," substantially contributing to an ongoing public

  health crisis that could take decades to abate. In his order, Judge Balkman detailed

  J&J's deceptive conduct, stating that "[t]he greater weight of the evidence shows that

  Defendants did, in fact, engage in such false and misleading marketing" and

  specifically that:

        Among other things, they sent sales representatives into Oklahoma
        doctors' offices to deliver misleading messages, they disseminated
        misleading pamphlets, coupons, and other printed materials for patients
        and doctors, and they misleadingly advertised their drugs over the

                                          - 63 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 65 of 136 PageID: 279




        internet-all of which occurred here in Oklahoma. But Defendants also
        pervasively promoted the use of opioids generally. This "unbranded"
        marketing included things like print materials that misleadingly touted
        the safety and efficacy of opioids as a class of pain medication, as well
        as online materials that promoted opioids generally. Defendants used
        and viewed medical education events (including Speakers Bureau
        sessions and CME opportunities) as promotional endeavors that
        Defendants leveraged to increase the market for opioids through
        misleading messaging.

                                         *     *      *

        According to Defendants' own internal training documents,
        Defendants concede that "False and Misleading" promotion includes at
        least the following types of conduct: Broadening of product
        indication; Data taken out of context; Minimization of safety issues;
        Omission of material information; Comparative efficacy or safety
        claims without substantial evidence; and Overstatements of efficacy or
        safety. … The greater weight of the evidence demonstrated that
        Defendants engaged in promotional activities that violated each one of
        these rules.

        121. On September 4, 2019, the Honorable Dan Aaron Polster denied J&J

  and Janssen's motion for summary judgment in the MDL, finding that plaintiffs had

  alleged facts sufficient to support a RICO (Racketeer Influenced and Corrupt

  Organizations Act) claim against J&J and Janssen for participating in a criminal

  enterprise to pay kickbacks to doctors and disseminate false and misleading

  statements to promote opioid prescriptions and sales. Judge Polster found "Plaintiffs

  presented evidence sufficient to support a finding that each Manufacturer, including

  Janssen, engaged in misleading marketing activities that resulted in a substantial

  increase in the supply of prescription opioids and proximately caused harm to

  Plaintiffs." In doing so, Judge Polster noted that (i) "Plaintiffs point to evidence that

                                             - 64 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 66 of 136 PageID: 280




  suggests … Janssen contributed substantial sums of money to third parties who

  published misleading statements about prescription opioid use"; (ii) "Plaintiffs

  present evidence that, as part of its unbranded marketing efforts, Janssen funded

  third-party speech. Construing this evidence in the light most favorable to Plaintiffs,

  a jury could reasonably conclude these third-party statements constituted

  commercial speech that contained false and misleading statements regarding the

  risks and benefits of prescription opioid use, and that Janssen supported that speech

  for its own commercial benefit"; and (iii) "[E]ach Manufacturer, including Janssen,

  failed to maintain effective controls against diversion [of opioids to the black

  market]."

        122. In mid-October 2019, media outlets reported that the Company had

  reached an agreement in principle with four attorneys general pursuant to which it

  would pay approximately $4 billion to settle the lawsuits in the U.S. accusing J&J

  of fueling the opioid epidemic.

        123. On October 28, 2019, the Company reported that it had received in

  August a grand jury subpoena from the U.S. Attorney's Office for the Eastern

  District of New York related to its opioid medication policies. According to J&J's

  Quarterly Report on Form 10-Q filed with the SEC that day, the investigation relates

  to monitoring and reporting programs by manufacturers and distributors of opioids

  under the Controlled Substances Act.



                                          - 65 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 67 of 136 PageID: 281




                                 DAMAGES TO J&J

        124. The Individual Defendants' participation in the wrongdoing detailed

  above and failure to remedy the Company's improper business practices has exposed

  J&J to billions of dollars in liability for individual and class action lawsuits. J&J

  and Janssen have been named as defendants in thousands of lawsuits brought by

  various state and local governments related to their deceptive marketing of opioids.

  As the Company admitted in its Quarterly Report on Form 10-Q filed with the SEC

  on October 28, 2019, "[a]n adverse judgment in any of these lawsuits could result in

  the imposition of large monetary penalties and significant damages including,

  punitive damages, cost of abatement, substantial fines, equitable remedies and other

  sanctions."

        125. Further, the Company has already been hit with hundreds of millions of

  dollars in judgments on claims that it intentionally downplayed the dangers and

  oversold the benefits of opioids. On August 26, 2019, the Honorable Thad Balkman

  ordered J&J to pay the state of Oklahoma $465 million after finding that the

  Company promulgated false, misleading, and dangerous marketing campaigns that

  caused exponentially increasing rates of addiction, overdose deaths, and babies born

  exposed to opioids. Two months later, on October 1, 2019, the Company announced

  that it had agreed to pay $20.4 million to resolve similar lawsuits in two Ohio

  counties.



                                         - 66 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 68 of 136 PageID: 282




        126. The Individual Defendants' unwillingness to halt J&J's deceptive

  marketing and promotion of opioids also damaged the Company's reputation. In

  addition to price and product quality, J&J's current and potential customers consider

  a company's trustworthiness and ability to truthfully market its products. Customers

  are less likely to do business with companies that knowingly permit and/or

  encourage unscrupulous behavior. As a September 11, 2019 Forbes article titled

  "J&J Shares Recover Amid $571 Million Fine, But Its Reputation May Never

  Recover," reported: "The Dow may care little for corporate ethics, but let's not forget

  that J&J's crown jewels are its line of baby care, first aid products, and household

  remedies, and unlike Wall Street, mothers don't as easily forgive or forget." An

  October 14, 2019 PRWeek.com article similarly pointed out the reputational damage

  the Company has suffered as a result of its involvement in the opioid crisis, stating:

  "Johnson & Johnson's public reputation is nearly at rock bottom of a new global

  ranking of the pharma industry." The article quoted Alva, a reputation intelligence

  company, as stating: "So far, we have seen clear evidence that J&J's reputation has

  been negatively affected by the issues it is facing. The key risk beyond the lawsuits

  and settlement costs is clearly the erosion of the company's brand promise."

        127. Further, as a direct and proximate result of the Individual Defendants'

  actions, J&J has expended, and will continue to expend, significant sums of money.

  Such expenditures include, but are not limited to:



                                          - 67 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 69 of 136 PageID: 283




               (a)    costs incurred in defending and paying any potential settlement

  or adverse judgment in the thousands of lawsuits stemming from the Company's

  deceptive marketing and promotion of opioids;

               (b)    costs incurred from complying with the governmental

  investigations resulting from the improper practices detailed above; and

               (c)    costs incurred in connection with compensation and benefits paid

  to the Individual Defendants who have breached their duties to J&J.

   PLAINTIFFS' DERIVATIVE AND DEMAND REFUSAL ALLEGATIONS

        128. Plaintiffs bring this action derivatively in the right and for the benefit

  of J&J to redress injuries suffered, and to be suffered, by the Company as a direct

  result of breaches of fiduciary duty by the Individual Defendants. J&J is named as

  a nominal defendant solely in a derivative capacity. This is not a collusive action to

  confer jurisdiction on this Court that it would not otherwise have.

        129. Plaintiffs will adequately and fairly represent the interests of J&J in

  enforcing and prosecuting its rights.

        130. Plaintiffs were stockholders of J&J at the time of the wrongdoing

  complained of, have continuously been stockholders since that time, and are current

  J&J stockholders.

        131. Under New Jersey law, where a corporation rejects a stockholder

  demand to bring suit against the corporation's fiduciaries for misconduct, the



                                          - 68 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 70 of 136 PageID: 284




  relevant questions are: (i) whether or not a majority of the board of directors was

  independent at the time of the determination by the board; and (ii) whether the

  independent directors made the determination in good faith after conducting a

  reasonable inquiry upon which the conclusions are based. N.J. Stat. §14A:3-6.5.

  Here, the Demand Board bears the burden of proving that, in deciding to reject

  Plaintiffs' Demand and/or to seek to terminate this derivative litigation, the members

  of the Demand Board (1) were independent and disinterested, (2) acted in good faith

  and with due care in investigating Plaintiffs' allegations, and (3) made a decision

  (here, to reject Plaintiffs' Demand in its entirety) that was reasonable.

        132. In the context of a stockholder demand, directors are duty-bound to

  inform themselves of all material information reasonably available to them. A

  board's refusal of a litigation demand is not entitled to the protections of the business

  judgment presumption where the investigation upon which it is based is so restricted

  in scope as to constitute a pretext. A stockholder demand is also wrongfully refused

  when it is evident that the directors prejudged the merits of the suit and then

  conducted the investigation with the object of putting together a report that

  demonstrated the suit has no merit. Further, a demand refusal is wrongful where

  there is reason to doubt that the board acted independently and disinterestedly in

  investigating the allegations and in responding to the demand.




                                           - 69 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 71 of 136 PageID: 285




        133. Here, the Demand Board failed to act independently and in good faith

  with respect to Plaintiffs' Demand, and then based its decision to refuse the Demand

  on an inadequate and unreasonable investigation that failed to gather, present and

  fairly evaluate all reasonably available material information, as required by the

  business judgment rule. Accordingly, the Board's refusal of the Demand was

  wrongful, and Plaintiffs have standing to pursue the claims on behalf of J&J and its

  stockholders.

  Relevant Background

        A.    Plaintiffs Send the Board a Detailed Litigation Demand

        134. Plaintiffs sent the Demand to the Board on April 18, 2019. The

  Demand was substantive and detailed.            Having presented the Board with

  substantially similar facts to those alleged in this Complaint, Plaintiffs demanded

  that the Board (1) commence an independent investigation into the matters raised in

  Plaintiffs' Demand; (2) take any and all appropriate steps for the Company to

  recover, through litigation if necessary, the damages proximately caused by the

  directors' and officers' breaches of fiduciary duty; and (3) implement corporate

  governance enhancements to prevent a recurrence of the alleged wrongdoing.

        135. Plaintiffs demanded that the Board gather facts relevant to and

  thoroughly analyze and evaluate the following matters, at a minimum:




                                         - 70 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 72 of 136 PageID: 286




        1.    The roles of current and former J&J directors and officers in the
        monitoring and enforcing compliance with health standards and
        ensuring the safety of the Company's products;

        2.    Actions taken by J&J directors and officers responsible for
        disseminating misleading information concerning J&J's opioid
        products and opioids in general;

        3.    Actions taken by J&J directors and officers responsible for
        and/or had knowledge of the Company's deceptive opioid marketing
        and promotional practices;

        4.    Actions taken by J&J directors and officers responsible for
        and/or had knowledge of the Company's inadequate disclosure controls;
        and

        5.    Actions taken by J&J directors and officers responsible for
        making, reviewing, approving, and/or in any way overseeing the
        issuance of improper statements.

        136. Plaintiffs also demanded that, following the investigation, J&J

  commence legal proceedings against each party identified as being responsible for

  the mismanagement and breaches of fiduciary duty described in the Demand.

  Further, Plaintiffs demanded that the Board take all necessary actions to reform and

  improve J&J's corporate governance and internal procedures to comply with all

  applicable laws and to protect the Company from harm arising from similar

  wrongdoing in the future.

        137. Finally, given the expiration of the statute of limitations, the Demand

  sought evidence of existing and/or new agreements tolling the statute of limitations

  as to any individual who could potentially face liability in connection with any

  claims that might be in the Company's interest to pursue.


                                         - 71 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 73 of 136 PageID: 287




           B.    The Board Initially Blows Off Plaintiffs' Demand

           138. Plaintiffs received a response letter from Sidley Austin on behalf of the

  Company on May 3, 2019.21 The Company's brief letter stated that Lowenstein was

  investigating the "underlying matters regarding the Company's opioid products that

  are addressed in [the Demand]." Although the Company's letter disclosed that

  Douglas Eakeley from Lowenstein was leading the investigation, it did not state who

  at J&J Mr. Eakeley was reporting to, nor whether the Board had established a

  committee to oversee the investigation. With respect to details of the investigation,

  the letter merely provided that the investigation was "underway and [wa]s currently

  in the fact-gathering stage." Notably, the Company's letter did not delineate the

  scope of the investigation, nor the anticipated duration of the investigation. Neither

  did the Company's letter address whether the Board had secured tolling agreements

  from potential defendants, as Plaintiffs had expressly demanded in the Demand.

           139. Over six months later, after receiving scant information regarding the

  scope and timing of the investigation, on October 21, 2019, Plaintiffs' counsel wrote

  to J&J's counsel inquiring into the status of the investigation into the Demand.22

  Plaintiffs noted that J&J had recently agreed to pay $20.4 million to resolve claims


  21
       A true and correct copy of the May 3, 2019 letter is attached hereto as Exhibit B.
  22
    A true and correct copy of the October 21, 2019 letter is attached hereto as Exhibit
  C.


                                            - 72 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 74 of 136 PageID: 288




  brought by two Ohio counties alleging that J&J fueled the opioid crisis in the U.S.

  Plaintiffs also identified reports indicating that J&J was proposing to pay $4 billion

  to resolve portions of the opioid MDL. Plaintiffs stressed the importance of having

  independent individuals overseeing the Company's entrance into these agreements,

  and urged J&J to act expeditiously to hold those responsible for damaging the

  Company accountable. Plaintiffs also requested the names of the Board members

  charged with overseeing the Company's opioid litigation efforts.

        140. Sidley Austin responded with a one-page letter on November 1, 2019.23

  In the letter, counsel did little more than reiterate that Mr. Eakeley of Lowenstein

  was leading the investigation into J&J's opioid marketing practices. Counsel did not

  address Plaintiffs' request for the names of the Board members charged with

  overseeing the Company's opioid litigation efforts.        Nor did counsel mention

  Plaintiffs' previous demand that J&J enter into tolling agreements with all potential

  defendants.

        141. On November 11, 2019, Plaintiffs' counsel sent Sidley Austin another

  letter.24 In the letter, Plaintiffs' counsel expressed concern over the Board's delay in




  23
    A true and correct copy of the November 1, 2019 letter is attached hereto as
  Exhibit D.
  24
    A true and correct copy of the November 11, 2019 letter is attached hereto as
  Exhibit E.


                                           - 73 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 75 of 136 PageID: 289




  investigating Plaintiffs' Demand and requested written confirmation that the

  Company had entered into tolling agreements with the potentially culpable

  fiduciaries. Plaintiffs' counsel also sought confirmation that the Company had not

  released any claims covered by the Demand. Finally, Plaintiffs' counsel noted that

  under New Jersey law, they were entitled to take action given the Board's delay in

  responding.

           142. In a brief letter dated December 6, 2019, Sidley Austin responded,

  reiterating that it remained uncertain when the investigation would be complete.25

  Further, despite Plaintiffs having first demanded that the Company secure tolling

  agreements against the culpable fiduciaries nearly eight months prior, defense

  counsel stated that J&J was only now considering the request. Counsel did not

  address Plaintiffs' request for confirmation that the Company had not released any

  claims covered by the Demand.

           143. Nearly seven months after Plaintiffs sent their Demand—nearly three

  times the statutory period—and without a substantive response from J&J's Board at




  25
       A true and correct copy of the December 6, 2019 letter is attached hereto as Exhibit
  F.


                                             - 74 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 76 of 136 PageID: 290




  that time despite their obligation under section 14A:3-6.3 to respond to the Demand

  within ninety days,26 Plaintiffs commenced this derivative litigation.

           C.    The Demand Board Formally Refuses Plaintiffs' Demand

           144. On April 13, 2020, Douglas S. Eakeley of Lowenstein delivered to

  J&J's Board the findings of Lowenstein's investigation in the form of the 2020

  Report, which ultimately concluded that there was no breach of duty by J&J's Board

  or senior management.27 As discussed infra, the 2020 Report was based on an

  unreasonable and deeply flawed investigation.

           145. Despite the serious issues with the 2020 Report, the Board did not

  conduct a meaningful review of Lowenstein's findings and ultimate conclusion that

  the Company should not pursue any claims. The Demand Board28 held just a single

  meeting, on April 23, 2020, to discuss the 2020 Report's recommendations. Without

  any follow-up, the Demand Board simply adopted Lowenstein's recommendation

  and resolved to "refuse[] the demands investigated by Mr. Eakeley as contrary to the

  best interests of the Company, decline[] to have the Company pursue the litigation

  contemplated in the shareholder demands, and direct[] that the Company take such



  26
    Under the statutory requirements, the required ninety-day period expired on July
  17, 2019.
  27
       The 2020 Report is attached hereto as Exhibit H.
  28
       The full Board, with the exception of defendant Gorsky, attended the meeting.


                                           - 75 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 77 of 136 PageID: 291




  steps as are necessary and appropriate to secure dismissal of the related derivative

  litigation[.]"

           146. On April 28, 2020, Sidley Austin, outside counsel for J&J, provided a

  terse, one-page letter to Plaintiffs' counsel, rejecting Plaintiffs' Demand in its entirety

  (the "Refusal Letter").29

  The Board Failed to Conduct an Independent, Good Faith, and Reasonable
  Investigation of Plaintiffs' Demand

           A.      The Board Lacked Sufficient Independence to Impartially
                   Consider Plaintiffs' Demand

           147. Under New Jersey law,30 the Board was required to conduct an

  independence assessment prior to engaging in its investigation and ultimately

  seeking to terminate this derivative litigation. Yet, the Board failed to conduct any

  such independence evaluation. The Board also never asked the Court to appoint "a

  panel of one or more individuals to make a determination whether the maintenance

  of the derivative proceeding is in the best interests of the corporation," as provided

  for in N.J. Stat. §14A:3-6.5(6). And the Board never assigned duties to and failed

  to form "a committee consisting of one or more independent directors appointed by

  majority vote of independent directors, or one independent director if the board

  consists of only one independent director," as N.J. Stat. §14A:3-6.5(2)(b) permits.


  29
       The Refusal Letter is attached hereto as Exhibit I.
  30
       N.J. Stat. §14A:3-6.5.


                                            - 76 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 78 of 136 PageID: 292




  Despite the Board members all being implicated in the alleged wrongdoing, the full

  Board, with the exception of defendant Gorsky, maintained the sole discretion to

  decide the outcome of Plaintiffs' Demand.

        148. This is not a case of a stockholder alleging a lack of independence or

  disinterestedness simply because the directors are named in a stockholder's litigation

  demand. On the contrary, the evidence of wrongdoing by the members of J&J's

  Board in this case is plentiful.

        149. Plaintiffs' Demand explained that the Company's fiduciaries, including

  members of the Demand Board (defendants Mulcahy, Prince, Perez, I. Davis,

  Williams, Washington, McClellan, S. Davis, and Beckerle), subjected the Company

  to numerous lawsuits and governmental investigations as a result of their failure to

  address deceptive practices in marketing and promotion of opioids through Janssen.

  In particular, the Demand pointed to "more than 1,600 lawsuits brought by various

  state and local governments related to the marketing of opioids." Exhibit A at 27.

  The Demand highlighted that "[t]he Company and JPI have also received subpoenas

  or requests for information related to its opioid marketing practices from at least

  eight state Attorneys General." Id. Further, the Demand noted that "[i]n September

  2017, the Company and JPI received requests for documents and information on

  behalf of Attorneys General from a coalition of states who are investigating the

  distribution of prescription opioid pain medication." Id.



                                          - 77 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 79 of 136 PageID: 293




        150. Additionally, as outlined in the Demand, the Company "received

  requests for information from the ranking minority member of the United States

  Senate Committee on Homeland Security and Governmental Affairs regarding the

  sales, marketing, and educational strategies related to the promotion of opioid use."

  Id.

        151. The Demand also discussed the fact that "in November 2018, the New

  Jersey Attorney General filed a complaint against the Company in New Jersey state

  court accusing J&J of excessively distributing opioids in that state and of pushing

  opiates with marketing schemes premised on misleading statements about their risks

  and benefits." Id. That complaint alleged that J&J "deceptively marketed Nucynta

  pain relievers as safer and milder than other prescription opioids by claiming that

  the Nucynta products were 'unlike traditional opioids' and possessed 'non-opioid'

  properties." Id.

        152. In another lawsuit in Florida state court "accusing J&J and others of

  misleading doctors into overprescribing opioids," the court "denied the Company's

  motion to dismiss" in April 2019. Id. The lawsuit "alleged that J&J conspired with

  other opioid distributors to sell and ship 'ever-increasing quantities' of opioids into

  Florida, while using misleading marketing to convince doctors and their patients that

  opioids could be safely prescribed for chronic pain." Id. The complaint further

  alleged "the companies knew or should have known there was no legitimate



                                          - 78 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 80 of 136 PageID: 294




  scientific basis for their claims to doctors and patients, yet they continued

  deceptively marketing and selling the drugs." Id.

         153. In a follow-up to the Demand, dated October 21, 2019, Plaintiffs

  expressed concern that "in recent weeks J&J agreed to pay $20.4 million to resolve

  claims by two Ohio counties that the Company fueled the U.S. opioid crisis."

  Exhibit C at 1. Separately, the follow-up letter alerted the Demand Board to the

  Company's proposal "to pay at least $4 billion to resolve other portions of the opioid

  multidistrict litigation." Id.

         154. The Board's determination to not pursue claims in the face of the

  liability discussed in the Demand (and herein) was utterly unsurprising given the

  Board's lack of disinterestedness and independence and corresponding inability to

  impartially and objectively consider what was in the best interests of J&J. Any

  finding other than refusing the Demand would have required the Demand Board to

  admit liability for wrongdoing in various actions across the country – wrongdoing

  that has caused enormous harm to J&J. When directors prejudge the merits of a suit

  based on their personal legal exposure, and then conduct the investigation with the

  object of putting together a report that demonstrates the suit has no merit, it results

  in a wrongful refusal. Such is the case here.




                                          - 79 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 81 of 136 PageID: 295




        B.       The Selection of Lowenstein to Spearhead the Investigation
                 Reflects the Board's Lack of Independence and Predetermination
                 to Reject Plaintiffs' Demand

        155. The Board's decisions to hire Lowenstein and then to authorize

  Lowenstein to expand the scope of its investigation to cover the wrongdoing in

  Plaintiffs' Demand further reflect the Board's lack of independence and prejudice

  with respect to Plaintiffs' allegations.

        156. In October 2017, the Board retained Lowenstein to investigate

  allegations asserted by another stockholder demand relating to J&J's sale of opioids.

  The Board subsequently authorized Lowenstein to expand the scope of the

  investigation to include the allegations asserted in Plaintiffs' Demand, including

  allegations that current and former J&J directors and officers breached their

  fiduciary duties in connection with J&J's unlawful promotion and sale of opioid

  medications.

        157. This was not the first time the Board had retained Lowenstein to

  investigate stockholder demands and derivative litigation asserting breaches of

  fiduciary duty. Nor was it the first time that the Board had determined not to pursue

  potentially viable derivative claims on the heels of a corporate investigation

  spearheaded by Douglas Eakeley and his firm, Lowenstein. On the contrary,

  Lowenstein appears to be a "go-to" law firm for J&J's Board when faced with serious

  allegations of misconduct. Indeed, the firm has an established track record of



                                             - 80 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 82 of 136 PageID: 296




  performing perfunctory corporate investigations designed from the outset to

  exonerate J&J's fiduciaries from all manner of corporate wrongdoing. J&J's Board

  was well aware of this track record at the time it retained Lowenstein in 2017 and

  subsequently authorized Lowenstein to expand the scope of its investigation to cover

  the wrongdoing set forth in Plaintiffs' Demand.

         158. In the spring of 2010, a special committee of the J&J Board retained

  Lowenstein to investigate allegations raised in a number of stockholder demands and

  derivative complaints. In particular, Lowenstein was retained to assist the special

  committee's investigation of an array of alleged wrongdoing, including allegations

  that J&J: (i) paid illegal kickbacks to induce the purchase and recommendation of

  J&J's medications; (ii) engaged in improper off label marketing of drugs and other

  products; (iii) had insufficient internal controls at its pharmaceutical manufacturing

  plants that led to product recalls and caused the Company to enter into a consent

  decree with the U.S. Department of Justice (the "DOJ"); (iv) knowingly concealed

  design defects in its branded hip replacements; (v) improperly paid surgeons to use

  hip and knee replacement products manufactured by a J&J subsidiary; and

  (vi) bribed Iraqi government officials in violation of the Foreign Corrupt Practices

  Act.

         159. In connection with its prior investigation, Lowenstein prepared a

  largely boilerplate report detailing its "findings" and the recommendations of the



                                          - 81 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 83 of 136 PageID: 297




  special committee with respect to the viability of derivative claims asserted in the

  prior demands and complaints (the "2011 Report").31 The 2011 Report details that,

  after "an extensive investigation," the special committee, "[w]ith the assistance of

  Lowenstein," determined that the myriad forms of wrongdoing outlined in the prior

  demands "d[id] not warrant litigation by or on behalf of the Company." The 2011

  Report further recommended that "the Board of Directors … take whatever steps are

  necessary or appropriate to reject the various shareholder demands and seek

  dismissal of the derivative actions." The Board subsequently adopted the findings

  and recommendations detailed in the 2011 Report and moved to dispose of the

  derivative claims.

          160. As set forth above and in Plaintiffs' Demand, J&J has already been

  found liable for at least $485 million in damages stemming from the Company's

  improper opioid sales and marketing activities. In addition, the Company remains

  the target of thousands of other state and federal lawsuits that seek billions of dollars

  more in damages as a result of J&J's promotion and sale of opioids. Given the

  perfunctory nature of Lowenstein's prior investigation, it is unfortunate, but not

  entirely surprising, that the Board again turned to Lowenstein to investigate their




  31
       The 2011 Report is attached hereto as Exhibit G.



                                           - 82 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 84 of 136 PageID: 298




  actions (and inaction) relating to the Company's decision to engage in business

  practices that fueled the opioid epidemic.

               1.      The Failure to Assess Lowenstein's Objectivity Demonstrates
                       the Board's Interest in Quickly Disposing of Plaintiffs'
                       Demand

        161. The record indicates that the Board never considered whether

  Lowenstein's prior investigation had the potential to create debilitating conflicts of

  interest before the Board decided to reengage Lowenstein in 2017—and

  subsequently authorized the firm to expand its investigation to encompass Plaintiffs'

  Demand. This was a significant failure. In connection with its prior investigation,

  Lowenstein made certain representations and recommendations concerning J&J that

  were reasonably likely to affect Lowenstein's ability to objectively assess the

  wrongdoing identified by Plaintiffs in this case and the viability of potential

  derivative claims.

        162. In connection with its investigation of Plaintiffs' Demand, Lowenstein

  was asked to address the adequacy of J&J's internal controls, including those relating

  to compliance with the various rules and regulations governing the sale and

  marketing of opioid medications.         However, during its prior engagement,

  Lowenstein, along with the special committee, made certain affirmative

  representations about the adequacy of J&J's internal controls. For instance, the 2011

  Report states that the earlier investigation found that J&J's "systems are designed to



                                          - 83 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 85 of 136 PageID: 299




  assure full compliance with all applicable laws and regulations, and include regular

  reporting and monitoring by the J&J Board of Directors and its Audit Committee."

  The 2011 Report further represents that "at the J&J Corporate level, the sales and

  marketing compliance systems at the subsidiary level have grown and strengthened

  over time," and that the 2011 investigation "found no evidence to suggest that the

  Board became aware of illegal marketing activity and failed to take steps to prevent

  it."

         163. Because Lowenstein, along with the special committee, determined that

  J&J's internal controls were adequate, they made just a single recommendation to

  the Board in connection with the 2011 investigation: that J&J create a new board-

  level committee—the Regulatory and Compliance Committee—to oversee J&J's

  compliance systems and organization. This lone corporate governance reform was

  subsequently adopted by the Board.

         164. It appears that the Board never considered Lowenstein's prior

  affirmative representations about J&J's internal controls, including whether those

  representations could hinder the firm's ability to objectively assess the wrongdoing

  detailed in Plaintiffs' Demand. For instance, it does not appear that the Board

  considered that Lowenstein might be predisposed to finding that J&J's controls

  relating to the sale and marketing of opioids were adequate in light of Lowenstein's

  previous representations regarding the Company's internal controls over regulatory



                                         - 84 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 86 of 136 PageID: 300




  compliance—including those relating to compliance with rules governing the sale

  and marketing of prescription medications.

        165. In addition, the record does not suggest that the Board ever considered

  the likelihood that Lowenstein would be reluctant or even unwilling to identify

  control deficiencies or propose additional governance reforms for fear of reprisal.

  Indeed, it is not difficult to imagine that the Board would blame Lowenstein if its

  investigation of Plaintiffs' Demand uncovered control deficiencies or corporate

  wrongdoing that went undiscovered during its prior investigation. For the same

  reason, it is also clear that Lowenstein may have been hesitant to recommend any

  sweeping governance reforms, given its prior representations about the adequacy of

  J&J's controls and the limited nature of the corporate governance reforms the firm

  previously proposed in connection with the 2011 investigation.

        166. The Board's failure to consider these potential conflicts of interest

  before reengaging Lowenstein, along with its failure to establish any safeguards to

  prevent these conflicts from materializing after Lowenstein was retained, underscore

  that the investigation was not conducted in good faith. Similarly, the failure of

  Lowenstein to disclose its potential conflicts in the 2020 Report, or to take any steps

  to affirmatively address or mitigate these potential conflicts, demonstrates the lack

  of independence with which the firm approached its investigation of Plaintiffs'

  Demand.



                                          - 85 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 87 of 136 PageID: 301




               2.    The Contents of the 2020 Report Demonstrate that
                     Lowenstein Lacked Independence and Failed to Conduct a
                     Reasonable Investigation

        167. The 2020 Report picks up right where Lowenstein left off in 2011. The

  2020 Report, like the earlier 2011 Report, reaches the same predetermined

  conclusions that the Board undoubtedly sought when it again decided to retain

  Lowenstein: that the Company should take no action whatsoever to hold members

  of the Board or senior management accountable for the tremendous damage caused

  by J&J's improper opioid sales and marketing activities.

        168. Identical Conclusions: The conclusions rendered in the 2020 Report

  and 2011 Report are nearly identical. As detailed below, Lowenstein merely updated

  the conclusions in the 2020 Report to reflect the fact that here (unlike during the

  prior investigation), the Board failed to appoint a special committee to investigate

  Plaintiffs' Demand:

                2020 Report                                  2011 Report

   We therefore recommend that the Board       The Special Committee therefore
   should reject the Shareholder Demand        recommends to the Board of Directors
   Letters and take whatever steps             that the Company take whatever steps
   necessary or appropriate to secure          are necessary or appropriate to reject the
   dismissal of the Derivative Complaints.     various shareholder demands and seek
                                               dismissal of the derivative actions.

   As the preceding sections of this Report    Given the foregoing, the Special
   make clear, we believe that it is not in    Committee believes that it is not in the
   the best interests of the Company to        best interests of the Company to pursue
   initiate litigation based upon the claims   the derivative litigation currently
   in the Shareholder Demand Letters or to     pending or to initiate litigation based


                                          - 86 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 88 of 136 PageID: 302




   pursue the currently pending derivative upon the demands made upon the Board
   litigation.                             by the demand shareholders.

   We therefore recommend that the Board      The Special Committee therefore
   should reject the Shareholder Demand       recommends to the Board of Directors
   Letters and take whatever steps are        that the Company reject the shareholder
   necessary or appropriate to secure         demands and take whatever steps are
   dismissal of the Derivative Complaints.    necessary or appropriate to secure
                                              dismissal of the derivative litigation.


        169. The similarities between Lowenstein's 2020 Report and 2011 Report go

  beyond just reaching the same topline conclusions. Rather, it appears that in drafting

  the 2020 Report, Lowenstein copied and pasted entire sections from its prior report.

  Further, it appears that Lowenstein merely updated, or otherwise revised, other

  sections of the 2020 Report to reflect allegations specific to the opioid wrongdoing

  instead of the earlier wrongdoing. And, like the 2011 Report, the 2020 Report is

  also divided into the exact same five sections.32

        170. Identical Rationale for Refusal: Critically, the portions of the 2020

  Report that Lowenstein directly copied (or repurposed with slight modifications)

  from its earlier report are not mere boilerplate. For instance, as set forth below, the

  portion of the 2020 Report outlining the rationale behind Lowenstein's


  32
     The 2020 Report and 2011 Report are divided into the same five sub-parts. In
  both reports, part one consists of an introduction; part two summarizes the alleged
  wrongdoing and scope of the investigation; part three outlines the applicable legal
  standards; part four consists of the factual findings; and part five outlines the
  conclusions and recommendations.


                                          - 87 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 89 of 136 PageID: 303




  recommendations that the Board should not pursue litigation and should reject

  Plaintiffs' Demand appears to be copied, nearly verbatim, from the 2011 Report:

                 2020 Report                                  2011 Report

   J&J continues to be subject to lawsuits      As described in more detail below, J&J
   and government investigations in             continues to be subject to lawsuits and
   connection with the matters raised in        government investigations in
   the Shareholder Demand Letters and           connection with some of the same
   Derivative Complaints. If the Company        matters raised by the shareholder
   initiates or adopts derivative litigation,   allegations. Thus, if the Company
   statements made by the Company or its        adopts derivative litigation, statements
   representatives in pleadings,                made by the Company or its
   depositions or at trial could be deemed      representatives in pleadings,
   admissions and used against the              depositions, or at trial could be deemed
   Company in collateral litigation. In         admissions and used against the
   addition, to the extent that J&J takes       Company in collateral litigation. In
   positions in litigation against present or   addition, to the extent that J&J takes
   former officials and prevails, the result    positions in litigation against present or
   could be used against J&J in collateral      former officials and prevails, the result
   litigation.                                  could be used against J&J and the
                                                Company could be prevented from
                                                taking an inconsistent position in
                                                collateral litigation.

   The indemnified director or officer is       The indemnified director or officer is
   entitled to indemnification against          entitled to indemnification against
   expenses (including legal fees),             expenses (including legal fees),
   judgments, fines, penalties, and             judgments, fines, penalties and
   settlements paid or reasonably               settlements paid or reasonably
   incurred. Thus, if derivative litigation     incurred. Thus, if derivative litigation
   is pursued by the Company against            is pursued by the Company against
   certain officers and directors, J&J may      certain officers and directors, J&J may
   be required to advance all reasonable        be required to advance each of the
   expenses incurred by each of the             named defendants all reasonable
   named defendants in defending the            expenses incurred in defending the
   action. The expenses and amounts paid        action. The expenses and amounts paid
   in a settlement may also be subject to       in a settlement may also be subject to


                                           - 88 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 90 of 136 PageID: 304




                2020 Report                                2011 Report

   indemnification, depending on the          indemnification, depending on the
   nature of the conduct at issue.            nature of the conduct at issue.

   The Company's Directors and Officers       The Special Committee also considered
   insurance policy contains a standard       the application of insurance and
   "insured against insured" exclusion,       whether J&J's insurance policy would
   pursuant to which, were the Company        apply if the Board adopted the
   to bring suit against its directors and    derivative litigation and brought the
   officers, damages awarded to the           claims itself. The Company's policy
   Company as a consequence of                contains a standard "insured against
   wrongful acts of an insured officer or     insured" exclusion, pursuant to which
   director may not be recovered under        damages incurred by the Company as a
   the policy, leaving only the personal      consequence of wrongful acts of an
   assets of the officer or director as a     insured officer or director may not be
   source of compensation. However, the       recovered under the policy, leaving
   policy also contains an exception to the   only the personal assets of the officer
   exclusion in the case of a derivative      or director as a source of
   complaint brought by shareholders who      compensation. However, the policy
   are not insured under the policy.          also contains an exception to the
                                              exclusion, in the case of a derivative
                                              complaint brought by shareholders who
                                              are not insured under the policy.

   Any litigation pursued by or on behalf     Any litigation pursued by or on behalf
   of J&J would involve a substantial         of J&J would involve a substantial
   commitment of time and resources.          commitment of time and resources.
   Although many of the allegations in the    Although many of the claims asserted
   Shareholder Demand Letters and             derivatively appear to be duplicative of
   Derivative Complaints appear to be         claims asserted in other litigation
   duplicative of claims asserted in other    against the Company and/or its
   litigation against the Company and/or      subsidiaries, J&J would nonetheless
   its subsidiaries, J&J would nonetheless    have to devote substantial resources to
   have to devote substantial resources to    prosecuting the derivative claims.
   the claims discussed in the Shareholder
   Demand Letters and the Derivative
   Complaints.




                                         - 89 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 91 of 136 PageID: 305




                2020 Report                                2011 Report

   The Board should also consider the        The Special Committee also considered
   potential detrimental effect that         the potential detrimental effect that
   litigation could have on J&J's business   litigation could have on J&J's business
   and operations. Litigation against        and operations. Litigation against
   current or former directors or officers   current or former directors or officers
   might also damage employee morale         might damage employee morale and
   and the Company's relationship with its   the Company's relationship with its
   employees.                                employees. In addition, a derivative
                                             litigation could cause distractions and
                                             negatively impact the Company's focus
                                             on remedial measures, including
                                             compliance with the March 11, 2011
                                             McNeil Consent Decree, discussed
                                             below.

        171. Identical Examination of Internal Controls: The 2020 Report also

  appears to have directly copied (or repurposed with slight modifications) sections of

  the 2011 Report that addressed J&J's internal controls, the duties of senior

  management and members of the Board, as well as the legal standards applicable to

  their review of Plaintiffs' Demand.     The 2020 Report even characterizes the

  allegations in Plaintiffs' Demand in a similar fashion to how the 2011 Report

  characterized the earlier demands and derivative suits. A few of the similarities

  described in this paragraph are summarized and reflected below:




                                         - 90 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 92 of 136 PageID: 306




                2020 Report                                   2011 Report

   The gravamen of the Shareholder              The gravamen of the demand letters
   Demand Letters and the Derivative            and derivative complaints is that the
   Complaints is that the named J&J             named J&J officers and directors
   officers and directors breached their        breached their fiduciary duties owed to
   fiduciary duties by permitting the           the Company by permitting a variety of
   allegedly wrongful conduct and by            improper activities to occur across
   ignoring "red flags" that such conduct       various business segments, and by
   was occurring.                               ignoring "red flags" that such conduct
                                                was occurring.

   J&J has several important corporate          J&J has several important corporate
   governance documents. First, J&J is a        governance documents. First, J&J is a
   credo-based company; Robert Wood             credo-based company. Robert Wood
   Johnson, the former Chairman from            Johnson, the former Chairman from
   1932 to 1963 and a member of the             1932 to 1963 and a member of the
   Company's founding family, crafted           Company's founding family, crafted
   the J&J "Credo" in 1943. The Credo           the J&J "Credo" in 1943. The Credo
   challenges J&J to put first the needs        challenges J&J to put first the needs
   and well-being of the patients, doctors,     and well-being of the doctors, nurses,
   and nurses it serves. It also sets forth     patients, and customers that it serves. It
   the Company's responsibilities to its        also sets forth the Company's
   employees, the local and global              responsibilities to its employees, the
   communities, and its shareholders.           local and global community, and its
                                                shareholders.

   [T]he Code of Business Conduct &             [T]he Code of Business Conduct and
   Ethics for the members of the Board          Ethics for Members of the Board of
   and Executive Officers of the Company        Directors and Executive Officers sets
   sets forth the requirements for directors    forth the requirements for directors and
   and officers with respect to conflicts of    officers with respect to conflicts of
   interest, fair dealing, gifts, compliance    interest, fair dealing, gifts, compliance
   with laws and regulations, use of non-       with laws and regulations, use of non-
   public information and disclosure, and       public information and disclosure, and
   use of Company funds.                        use of Company funds.

   With more than 260 operating          With more than 250 operating
   companies located throughout the      companies located throughout the
   world, J&J views its governance model world, J&J views its decentralized

                                            - 91 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 93 of 136 PageID: 307




                2020 Report                                 2011 Report

   as an asset and fundamental to the          model as an asset and fundamental to
   success of its broadly based health care    the success of its broadly-based health
   business. This model allows each of its     care business. This model allows each
   individual operating companies to           of its individual operating companies to
   function in a smaller company setting,      function in a small company setting,
   while drawing upon the resources of a       while drawing upon the resources of a
   Fortune 50 company.                         Fortune 50 company.

   Each business segment is led by a           Each business sector is led by a
   Worldwide Chair, who also heads the         Worldwide Chairman, who also heads
   respective sector's Group Operating         the respective sector's Group Operating
   Committee ("GOC"). The GOCs,                Committee ("GOC"). The GOCs,
   which are comprised of senior               which are comprised of senior
   managers, oversee and coordinate the        managers, oversee and coordinate the
   activities of the domestic and              activities of the domestic and
   international operating companies           international operating companies
   within the sectors. Each operating          within the sectors. Each operating
   company is led by a company Chair,          company is led by a company
   President, General Manager or               Chairman, President, General Manager
   Managing Director, who, in turn,            or Managing Director, who, in turn,
   reports directly, or through a line         reports directly, or through a line
   executive, to the sector Worldwide          executive, to the sector Worldwide
   Chair and GOC leader.                       Chairman and GOC leader.

   J&J's Executive Committee is the            J&J's Executive Committee is the
   principal management group                  principal management group
   responsible for the overall operations      responsible for the overall operations
   and allocation of the resources of the      and allocation of the resources of the
   Company. The Executive Committee            Company. The Executive Committee
   oversees and coordinates the activities     oversees and coordinates the activities
   of the Company's three business             of the Company's three business
   segments. Ultimately, it reviews            sectors. Ultimately, it reviews financial
   financial results and develops strategies   results and develops strategies and
   and initiatives for long-term growth.       initiatives for long-term growth.

   J&J strengthened its corporate              J&J strengthened its corporate
   oversight of compliance in the late         oversight of Compliance in the late-
   1990s to early 2000s. At that time, the     1990s to early-2000s. At that time, the

                                          - 92 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 94 of 136 PageID: 308




                2020 Report                               2011 Report

   Technical Resources Group, along with     Technical Resources Group, along with
   J&J's Law and Corporate Internal          J&J's Law and Corporate Internal
   Audit Departments, oversaw                Audit Departments, oversaw
   compliance at the corporate level. In     Compliance at the corporate level. In
   1999, the Law Department issued           1999, the Law Department issued
   guidance documents called Brightlines,    guidance documents called
   which provided guidance on allowable      "Brightlines," which provided guidance
   marketing, promotional, and sales         on allowable marketing, promotional,
   practices under the domestic health       and sales practices under the domestic
   care regulatory and fraud and abuse       health care regulatory and fraud and
   laws. Brightlines were revised            abuse laws. "Brightlines" have been
   periodically to incorporate new           revised periodically to incorporate new
   guidance documents and updates. To        guidance documents and updates. To
   oversee and reduce compliance risks,      oversee and reduce compliance risks,
   J&J also began to use and/or improve      J&J also began to use and/or improve
   upon various assessment tools and         upon various assessment tools and
   processes. For instance, J&J introduced   processes. For instance, J&J has
   the Management Awareness and              utilized the Management Awareness
   Review Systems ("MAARS") in 2000.         and Review Systems ("MAARS")
   MAARS received input from four            since at least 2000. MAARS receive
   primary sources: (1) self-assessments     input from four primary sources: (1)
   completed by the operating companies;     self-assessments completed by the
   (2) business analyses; (3) joint          operating companies; (2) business
   assessments/internal audits; and (4)      analyses; (3) joint assessments/internal
   testing and monitoring. These inputs      audits; and (4) testing and monitoring.
   were then translated into a management    These inputs are then translated into a
   action plan ("MAP") to address            management action plan ("MAP") to
   Compliance risks or violations. The       address Compliance risks or violations.
   MAP promoted accountability at the        The MAP promotes accountability at
   operating company level by setting        the operating company level by setting
   priorities and identifying resource       priorities and identifying resource
   plans with specific measurable actions    plans with specific measurable actions
   and completion dates.                     and completion dates.

   Several significant corporate             Several significant corporate
   organizational changes followed in        organizational changes followed in
   2004. The Technical Resources Group       2004. Technical Resources Group was
   was renamed Technical Resources and       renamed Technical Resources and

                                        - 93 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 95 of 136 PageID: 309




                2020 Report                                2011 Report

   Compliance ("TRC"), and the head of        Compliance ("TRC"), and the head of
   TRC was appointed Corporate                TRC, Brenda Davis, was appointed
   Compliance Officer, reporting directly     Corporate Compliance Officer,
   to Russell Deyo, J&J's then- Chief         reporting directly to Russell Deyo,
   Compliance Officer and General             J&J's Chief Compliance Officer and
   Counsel. Moreover, in March 2004,          General Counsel. Moreover, in March
   J&J established the Worldwide Office       2004, J&J established the Worldwide
   of Health Care Compliance (the             Office of Health Care Compliance (the
   "Worldwide HCC"), which was                "Worldwide HCC"), which was
   intended to increase corporate             intended to increase corporate
   oversight of HCC. That same year, J&J      oversight of HCC. That same year, J&J
   restructured the corporate quality         restructured the corporate quality
   governance organization to reflect the     governance organization to reflect the
   global nature of J&J's business as well.   global nature of J&J's business as well.
   The previous corporate quality             The previous corporate quality
   organization, Quality & Compliance         organization, Quality & Compliance
   Services, was renamed Quality &            Services, was renamed Quality &
   Compliance Worldwide ("Q&C                 Compliance Worldwide ("Q&C
   Worldwide"). In addition, J&J replaced     Worldwide"). In addition, J&J replaced
   its Regional Quality Councils with the     its Regional Quality Councils with the
   Global Quality Council ("GQC") and         Global Quality Council ("GQC") and
   Global Quality Operating Groups            Global Quality Operating Groups
   aligned with the three business sectors.   aligned with the three business sectors.

   After ramping up its corporate             After ramping up its corporate
   oversight of compliance in the             oversight of Compliance in the
   preceding years, in early 2007, J&J        preceding years, J&J restructured the
   restructured the Corporate Center,         Corporate Center in early 2007,
   which provided certain administrative      pursuant to a Corporate Center Review
   functions such as compliance,              ("CCR") conducted in 2006 with the
   information technology, finance, legal     assistance of the consulting firm
   and human resources, pursuant to a         McKinsey & Co., Inc. The purpose of
   Corporate Center Review ("CCR")            the CCR, among others, was to clarify
   conducted in 2006. The purpose of the      the respective roles of the Corporate
   CCR, among others, was to clarify the      Center and operating companies with
   roles of the Corporate Center and          respect to Compliance, reduce
   operating companies with respect to        unnecessary burdens on the operating
   Compliance, reduce unnecessary             companies, eliminate redundancies and

                                         - 94 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 96 of 136 PageID: 310




                2020 Report                                2011 Report

   burdens on the operating companies,        inefficiencies, and enhance
   eliminate redundancies and                 Compliance and operational efficiency.
   inefficiencies, and enhance compliance     As a result of the CCR, J&J
   and operational efficiency. As a result    reorganized the Corporate Center and
   of the CCR, J&J reorganized the            streamlined its role both structurally
   Corporate Center and streamlined its       and functionally. The objective of the
   role both structurally and functionally.   restructuring was to "shift
   The objective of the restructuring was     accountability for compliance risks to
   to "shift accountability for compliance    GOC/Franchises," while reducing the
   risks to GOC/Franchises" while             burden on the operating companies and
   reducing the burden on the operating       sustaining "enterprise-wide Quality &
   companies and sustaining "enterprise-      Compliance performance levels."
   wide Quality & Compliance
   performance levels."

   Shortly after the CCR, J&J appointed a     Shortly after the CCR, J&J appointed a
   new Chief Compliance Officer in 2007.      new Chief Compliance Officer in 2007.
   J&J also created a new Compliance          J&J also created a new Compliance
   Committee, chaired by the Chief            Committee, which was chaired by the
   Compliance Officer and comprised of        Chief Compliance Officer and
   senior leaders from several corporate      comprised of senior leaders from
   functions (i.e., Corporate Internal        several corporate functions (i.e.,
   Audit; Human Resources; the Law            Corporate Internal Audit; Human
   Department; Worldwide Operations;          Resources; the Law Department;
   Q&C Worldwide; Worldwide HCC;              Worldwide Operations; Q&C
   Environment, Health and Safety; and        Worldwide; Worldwide HCC;
   Privacy, Information Technology            Environment, Health and Safety; and
   Security) and the three sector Chief       Privacy) and the three sector Chief
   Compliance Officers. The Compliance        Compliance Officers. The Compliance
   Committee assesses global compliance       Committee is responsible for approving
   risk and is responsible for approving      sector-specific and corporate policies,
   sector-specific and corporate policies,    procedures and programs, and reports
   procedures and programs, and reports       to the Executive Committee and the
   to the Executive Committee and the         Audit Committee of the Board of
   Audit Committee and Regulatory             Directors. The Compliance Committee
   Compliance Committee of the Board of       also oversees HCC, Q&C,
   Directors. The Compliance Committee        environment, health and safety,
   also oversees HCC, Q&C,                    privacy, anti-corruption laws and

                                         - 95 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 97 of 136 PageID: 311




                 2020 Report                                  2011 Report

   environment, health and safety,              regulations, and compliance with the
   privacy, anti-corruption laws and            regulatory requirements of health
   regulations, and compliance with the         authorities.
   regulatory requirements of health
   authorities.

   Along with the Compliance                    In addition, J&J formed the Triage
   Committee, J&J also formed the Triage        Committee in 2007. The Triage
   Committee in 2007, which is chaired          Committee consists of the J&J Chief
   by the Chief Compliance Officer and          Compliance Officer, as well as the
   includes the members of the                  members of the Compliance
   Compliance Committee who represent           Committee who represent Corporate
   Corporate Internal Audit, Security, the      Internal Audit, Security, the Law
   Law Department, and Human                    Department, and Human Resources. It
   Resources. It was established to assure      was established to assure that serious
   that serious legal, regulatory or            issues were reported to and addressed
   compliance issues were reported to and       by senior management in a timely
   addressed by senior management in a          fashion. A "serious issue" includes
   timely fashion. A "serious issue"            violations of law by management or
   includes violations of law by                multiple employees or that might
   management or multiple employees or          involve a loss greater than $500,000. In
   that might involve a loss greater than       2009, J&J also began to characterize all
   $500,000. The Triage Committee has           potential violations of FCPA or local
   two standing weekly meetings, during         anti-corruption laws as serious
   which decisions are made as to which         sensitive issues. The Triage Committee
   issues should be investigated and by         has two standing weekly meetings,
   which office.                                during which decisions are made as to
                                                which issues should be investigated
                                                and by which office.

   The Board must decide whether to             As explained above, the Special
   accept or reject, in whole or in part, the   Committee must decide whether to
   Shareholder Demand Letters                   accept or reject, in whole or in part, the
   demanding that the Board commence a          shareholder letters demanding that the
   civil action against certain officers and    J&J Board of Directors sue certain
   directors for breach of the fiduciary        officers and directors for breach of
   duties of care and loyalty. Relatedly,       fiduciary duty, and whether to take
   and with respect to the Derivative           other remedial action. The Special

                                           - 96 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 98 of 136 PageID: 312




                 2020 Report                                   2011 Report

   Complaints, the Board must decide             Committee must also decide whether to
   whether to seek dismissal of the              intervene in and take over the
   litigation, intervene in and take over        derivative litigation, seek its dismissal,
   such litigation, or allow the litigation to   or stay on the sidelines and let the
   proceed on behalf of J&J without              plaintiffs proceed derivatively on
   intervention. The pertinent legal             behalf of J&J. The pertinent legal
   standards and factors for such an             standards and factors for such an
   analysis are set forth below.                 analysis are set forth below.

   Directors and officers are considered         Directors and officers are considered
   fiduciaries of a corporation. The two         fiduciaries of a corporation, and the
   basic duties that each owes to a              two basic duties that each owes to a
   corporation are the common law duties         corporation are the common law duties
   of care and loyalty.                          of care and loyalty.

   In New Jersey, the standard of care is        In New Jersey, the standard of care is
   defined in the following terms:               defined in the following terms:
   "Directors and members of any                 "Directors and members of any
   committee designated by the board             committee designated by the board
   shall discharge their duties in good          shall discharge their duties in good
   faith and with that degree of diligence,      faith and with that degree of diligence,
   care and skill which ordinarily prudent       care, and skill which ordinarily prudent
   people would exercise under similar           people would exercise under similar
   circumstances in like positions."             circumstances in like positions."
   N.J.S.A. 14A:6-14(1). This requires a         N.J.S.A. 14A:6-14. This requires a
   director or officer to make an informed       director or officer to make an informed
   business decision before taking action.       business decision before taking action.
   More specifically, the duty of care           More specifically, the duty of care
   requires officials to be attentive and to     requires officials to be attentive and to
   inform themselves of all material facts       inform themselves of all material facts
   reasonably available to them regarding        reasonably available to them regarding
   a decision before taking action.              a decision before taking action.
   Liability for breach of the duty of care      Liability for breach of the duty of care
   is measured by a standard of gross            is measured by a standard of "gross
   negligence. In re PSE&G, 173 N.J. at          negligence." In re PSE&G, 173 N.J. at
   296.                                          291




                                            - 97 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 99 of 136 PageID: 313




                 2020 Report                                  2011 Report

   The fiduciary duty of loyalty is not         The fiduciary duty of loyalty is not
   limited to cases involving financial or      limited to cases involving financial or
   other cognizable conflicts of interest. It   other cognizable fiduciary conflict of
   also encompasses cases where the             interests. It also encompasses cases
   fiduciary fails to act in good faith.        where the fiduciary fails to act in good
                                                faith.

   In determining how to respond to the         In determining how to respond to
   Shareholder Demand Letters and the           derivative allegations, the Special
   Derivative Complaints, the Board             Committee also considered not only the
   should consider not only the likelihood      likelihood of success on the merits in
   of success on the merits in any              any litigation (i.e., whether J&J would
   litigation (i.e., whether J&J would          ultimately prevail on claims for alleged
   ultimately prevail on claims for alleged     breaches of the duty of care and/or the
   breaches of the duty of care and/or the      duty of loyalty by directors or officers),
   duty of loyalty by directors or officers),   but also the impact on J&J of pursing
   but also the impact on J&J of pursuing       litigation as a whole -- positive or
   litigation as a whole – positive or          negative. The judgment as to whether a
   negative. The judgment as to whether a       particular lawsuit should be initiated or
   particular lawsuit should be initiated or    maintained can involve a balancing of
   maintained can involve a balancing of        many different factors, including,
   many different factors including,            among others, commercial, public
   among others, commercial, public             relations, employee relations and legal
   relations, employee relations, and legal     considerations.
   considerations.

        172. The striking similarities between the 2020 Report and 2011 Report

  corroborate that Lowenstein approached its investigation into Plaintiffs' Demand

  with a predetermined conclusion and steered the investigation toward that end.

  Moreover, the fact that several substantive sections of the 2020 Report were copied,

  nearly verbatim, from the 2011 Report demonstrates that Lowenstein did not

  objectively investigate the wrongdoing detailed in Plaintiffs' Demand or objectively



                                           - 98 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 100 of 136 PageID: 314




  assess the strengths or weaknesses of potential derivative claims against J&J's

  current and former officers and directors for their role in the Company's unlawful

  opioid sales and marketing activities.

        173. Lowenstein's failure to conduct a good faith investigation is of

  particular significance here because the Board merely adopted Lowenstein's findings

  and did not undertake any real Board-level effort to independently assess the issues

  raised in Plaintiffs' Demand. Further, nothing in the record suggests that any

  member of the Board even identified the fact that entire portions of the 2020 Report

  were recycled from Lowenstein's earlier report, much less raised concerns about the

  quality of Lowenstein's investigation and the 2020 Report, before agreeing to adopt

  the findings and recommendations therein.

               3.    Lowenstein's Prior Investigation Highlights the Deficiencies
                     in the Investigation of Plaintiffs' Demand Here

        174. Although the 2011 Report and investigation had many shortcomings, it

  is clear that Lowenstein and the Board did even less here to investigate, review,

  and/or remedy the wrongdoing alleged in Plaintiffs' Demand. Indeed, a comparison

  of the two investigations reveals striking deficiencies in the efforts of Lowenstein

  and the Board to investigate the wrongdoing set forth in Plaintiffs' Demand.

        175. In connection with the 2011 investigation, the Board voted to appoint a

  special committee of independent directors to investigate the allegations raised in

  the prior demands and derivative complaints. According to the 2011 Report, the


                                           - 99 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 101 of 136 PageID: 315




  four directors who served on the special committee "were chosen by the Board

  because they were the four outside directors who had most recently joined the Board

  at the time the Special Committee was formed." The members of the special

  committee also met at least eleven times to discuss the ongoing investigation and

  their evidentiary findings before making a recommendation to the Board. Here, the

  Board did not appoint a special committee to assist with the investigation of

  Plaintiffs' Demand.     Instead, the Board delegated the entire investigation to

  Lowenstein and simply waited for Lowenstein to report back with its findings before

  rubber-stamping the predetermined recommendation that no action be taken.

        176. In addition, as part of the 2011 investigation, Lowenstein and the

  special committee carefully evaluated whether any members of the Board or special

  committee lacked independence or disinterestedness such they should be excluded

  from participating in the decision to reject or pursue the prior demands and derivative

  complaints. As set forth in the 2011 Report, Lowenstein and the special committee

  "carefully considered whether they and the other outside directors of J&J's Board of

  Directors were independent and disinterested with respect to the subjects of the

  investigation" before deciding whether those members should participate in the

  investigation or have a say on whether the demands or derivative actions should

  proceed. In contrast, the 2020 Report does not indicate that Lowenstein undertook

  any analysis of the Demand Board's independence or disinterestedness. The failure



                                          - 100 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 102 of 136 PageID: 316




  of Lowenstein to undertake such an analysis is particularly significant here because

  each member of the Demand Board faces a serious threat of personal liability for

  their actions (inaction) relating to the wrongdoing set forth in Plaintiffs' Demand.

        177. There are also key differences in the scope of the two investigations.

  During the earlier investigation, Lowenstein obtained access to at least 23 million

  pages of documents, conducted thirty-nine interviews,33 and met or communicated

  with seventeen lawyers from nine different law firms, as well as with five members

  of J&J's in-house counsel. In addition, Lowenstein was granted permission to meet

  with "various outside law firms that were either defending J&J and/or its subsidiaries

  in litigation or responding on behalf of J&J and/or its subsidiaries to

  requests/subpoenas by the SEC, DOJ, or Congress in the course of various

  investigations." In contrast, during the course of its investigation into Plaintiffs'

  Demand here, Lowenstein mostly relied on documents from other legal proceedings

  where the adequacy of J&J's internal controls was directly at issue, interviewed only

  twelve witnesses, and did not interview any of the various outside counsel retained

  to defend J&J, including the counsel retained in the MDL or Oklahoma actions.




  33
     During the prior investigation, members of the special committee participated in
  a number of the interviews conducted by Lowenstein. In contrast, it appears that no
  member of the Board participated in any of the interviews conducted by Lowenstein
  during the course of its investigation into Plaintiffs' Demand.


                                         - 101 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 103 of 136 PageID: 317




        178. Finally, although Lowenstein's prior investigation was deficient in

  many respects, it at least recognized that J&J could benefit from additional corporate

  governance reforms. As detailed in the 2011 Report, Lowenstein and the special

  committee recommended that the Board "create a new Regulatory and Compliance

  Committee," which "would permit the Audit Committee to focus on accounting,

  audit and financial issues while the new Committee focuses on Compliance systems

  and issues." Lowenstein and the special committee also "recommend[ed] that the

  Regulatory and Compliance Committee be authorized to retain outside expert

  consultants," and "in consultation with management and an expert consult ... develop

  metrics and a report card that would provide insight into and perspective on J&J's

  Compliance systems and organizations." In stark contrast here, Lowenstein's 2020

  Report does not recommend that the Board take any steps to improve J&J's internal

  controls or reform its corporate governance. Rather, the 2020 Report concludes that

  J&J's current controls and governance structure are sufficient—despite the fact that

  J&J has already been found liable for its unlawful marketing and sale of opioids and

  remains on the hook for billions of dollars more in damages in thousands of lawsuits

  pending across the country.

        179. The fact that Lowenstein's investigation yielded no recommendation

  that J&J strengthen its controls or governance structure, and that it failed to meet

  even the low-standard set by the firm's prior investigation, demonstrates



                                         - 102 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 104 of 136 PageID: 318




  Lowenstein's lack of independence and underscores that its review of the matters set

  forth in Plaintiffs' Demand was not carried out in good faith.

        C.     The Board's Refusal Decision Was Not Based on a Reasonable,
               Good Faith Investigation Because It Failed to Consider Material
               Facts Demonstrating the Defendants' Liability

        180. The Board's refusal of the Demand is not entitled to the business

  judgment presumption here because the investigation on which it is based was not

  reasonable under the circumstances and failed to gather and consider all reasonably

  available information. To conduct a reasonable and good faith investigation, a Board

  or special committee must investigate all theories of recovery asserted in plaintiffs'

  complaint and explore all relevant facts and sources of information that bear on the

  central allegations in the complaint. Ultimately, an investigation is unreasonable if

  it simply accepts defendants' version of disputed facts without consulting

  independent sources to verify defendants' assertions.       In addition, if evidence

  suggests that the board members prejudged the merits of the suit based on prior

  exposure or familiarity with the derivative suit, and then conducted the investigation

  with the object of putting together a report that demonstrates the suit has no merit,

  demand refusal is wrongful.

        181. Here, for the reasons discussed below, the Demand Board's refusal of

  Plaintiffs' Demand is not entitled to judicial deference.




                                          - 103 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 105 of 136 PageID: 319




               1.     The Demand Board Failed to Address Judicially Established
                      Facts in the Oklahoma Trial Court Involving J&J
                      Fiduciaries' Conduct, Including Oversight of Diversion
                      Requirements

        182. New Jersey corporate law establishes that a corporate insider may be

  held liable for personal acts or omissions that breach their duties of loyalty and cause

  damage to the corporation. N.J. Stat. §14A:6-14. This is the case despite the

  existence of any exculpatory clause in the Company's Certificate of Incorporation.

  N.J. Stat. §14A:2-7.

        183. In an attempt to avoid statements made by the Company or its

  representatives in pleadings, depositions, or at trial that could be deemed admissions

  and used against the Company in collateral litigation, the Demand Board adopted a

  report focused entirely on the Attorney General of Oklahoma's litigation against J&J

  and Janssen in State of Oklahoma, ex rel., Mike Hunter, Attorney General of

  Oklahoma v. Purdue Pharma L.P., et al., No. CJ-2017-816 (Okla. Dist. Ct.-

  Cleveland Cty.) ("Oklahoma Litigation").          Having adopted the 2020 Report's

  reasoning in its April 28, 2020 Refusal Letter, the Demand Board likewise assumed

  the 2020 Report's failure to consider facts and information that have already been

  judicially established by the Honorable Thad Balkman of the Oklahoma State

  District Court for Cleveland County (the "Oklahoma Trial Court").

        184. In the Oklahoma Trial Court's Judgment After Non-Jury Trial, on

  August 26, 2019, the court determined that J&J was liable for public nuisance for its


                                          - 104 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 106 of 136 PageID: 320




  dissemination of false and misleading promotion of its opioid products, through its

  subsidiaries.34 Exhibit J at 25. According to the court's finding, the Company's

  "false, misleading, and dangerous marketing campaigns have caused exponentially

  increasing rates of addiction, overdose deaths, and Neonatal Abstinence Syndrome"

  which the court concluded were unlawful acts that "'annoys, injures, or endangers

  the comport, repose, health, or safety of others.'" Id. at 25-26 (citing 50 O.S. §1).

           185. The 2020 Report complains that, in reaching this conclusion, the court

  relied "in significant part" on the 2004 FDA Warning Letter as a "red flag" that the

  messaging around the Company's opioid products was false and misleading. 2020

  Report, Exhibit H at 94. While the Oklahoma Trial Court's decision does examine

  the implications of the 2004 Warning Letter, it is considered in conjunction with a

  number of other red flags indicating that the Company's internal controls were failing

  to halt the false and misleading campaign. Even a cursory reading of the Oklahoma

  Trial Court's decision reveals that the Demand Board, in adopting the 2020 Report,

  overlooked numerous other external and internal red flags that put J&J directors and

  officers on notice of the Company's illegal marketing practices.

           186. The Board's failure to consider material, adjudicated facts from the

  Oklahoma Trial Court was unreasonable.



  34
       The Judgment After Non-Jury Trial is attached hereto as Exhibit J.


                                          - 105 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 107 of 136 PageID: 321




                     a.     The Demand Board Ignored Internal Red Flags
                            Discussed By Oklahoma Trial Court

        187. The Demand Board ignored numerous internal red flags deemed

  credible by the Oklahoma Trial Court.

        188. First, the Oklahoma Trial Court found that J&J had hired a scientific

  advisory board that advised the Company that "many of the primary marketing

  messages Defendants used to promote opioids in general, and Duragesic specifically,

  were misleading and should not be disseminated." Exhibit J at 17. "Specifically,

  Defendants were advised not to market opioids, including fentanyl-based Duragesic,

  using messages related to abuse or with claims about supposedly low abuse

  potential." Id. "Defendants were advised that no data existed that could support

  these claims, that the data Defendants pointed to (DAWN data) was incapable of

  supporting these claims, that aggressively marketing OxyContin on this same basis

  was what had gotten Purdue 'in trouble,' that minimizing the risk of abuse of

  Duragesic was 'dangerous' due to its lethal nature, and that an increase of Duragesic

  sales would surely cause an increase in abuse of and addiction to the drug." Id. at

  17-18.

        189. Despite the conclusion of the internal scientific advisory board that the

  Company should "not include the abuse message" and "not sell opioids on the abuse

  issue," the Company, under the direction of its fiduciaries, did just that. The




                                          - 106 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 108 of 136 PageID: 322




  Oklahoma Trial Court's finding illustrates a conscious disregard for the

  responsibility to prevent the dissemination of the misleading marketing messages.

        190. The 2020 Report fails to address, and the Demand Board refused to

  investigate, the Oklahoma Trial Court's findings related to the defendants' conscious

  disregard that its marketing contained unsubstantiated claims that opioids could be

  safely used to treat chronic non-terminal pain, without a lack of evidence. Exhibit J

  at 19-21.

        191. The 2020 Report also fails to address the Oklahoma Trial Court's

  finding regarding the spurning of internal scientific judgment that the Company's

  planned messaging on opioids would create abuse.

                      b.     The Demand Board Ignored External Red Flags of
                             False and Misleading Statements Discussed By
                             Oklahoma Trial Court

        192. The Demand Board also ignored external red flags deemed credible by

  the Oklahoma Trial Court.

        193. The advice of the Company's internal scientific advisory board in 2001

  came to fruition in 2004, when the FDA sent its Warning Letter. The 2020 Report's

  discussion of the Oklahoma Trial Court's examination of the 2004 Warning Letter is

  flawed. Instead of analyzing the Oklahoma Trial Court's finding, the 2020 Report

  seeks to attack the verdict.




                                         - 107 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 109 of 136 PageID: 323




        194. In particular, the 2020 Report focuses solely on the Oklahoma Trial

  Court's finding that the FDA had concluded "Defendants' Duragesic file card made

  'false and misleading safety claims and unsubstantiated effectiveness claims for

  Duragesic' and 'thus misbranded[ed] Duragesic in violation" of the Controlled

  Substances Act. 2020 Report, Exhibit H at 94 (citing Exhibit J at 18-19). But the

  Oklahoma Trial Court went much further in its assessment of the 2004 Warning

  Letter. The Oklahoma Trial Court noted that that the "FDA further mentioned that

  'violations discussed' in the letter did not 'necessarily constitute an exhaustive list'

  and it was Defendants' responsibility to 'ensure that [its] promotional materials for

  Duragesic comply with each applicable requirement of the [Controlled Substances]

  Act and FDA implementing regulations.'" Exhibit J at 19. The Oklahoma Trial

  Court also noted that "[t]he file card was not the only piece of marketing that

  contained [false and misleading] materials," with "[e]vidence … presented of a

  variety of visual aids distributed in Oklahoma and utilized by sales representatives

  containing identical false and misleading messages." Id.

        195. The 2020 Report does not discuss, and the Demand Board refused to

  further investigate, the wide-sweeping findings of the FDA in the 2004 Warning

  Letter and any changes to internal controls as a result. In fact, the Oklahoma

  Judgment discusses how the FDA requested the immediate cessation of the

  dissemination of J&J's opioid messaging, indicated violations were wide-reaching,



                                          - 108 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 110 of 136 PageID: 324




  and did not provide an "exhaustive list" of examples as a result. Exhibit J at 19. The

  2020 Report does not take into account the Oklahoma Trial Court's finding that the

  FDA determined the marketing to be a targeted strategy. Id. The fact that the 2020

  Report analyzes the Oklahoma Trial Court's findings in such a narrow manner and

  ignores the Company's palliative measures in the face of the 2004 Warning Letter

  further reveals a Board working toward a predetermined result (i.e., no action taken

  against any of the Company's purported fiduciaries).

        196. The 2020 Report also ignores the Oklahoma Trial Court's examination

  of Purdue's guilty plea in 2007 and ultimate finding that J&J's messaging related to

  addiction and abuse of opioids was "prone to mislead." Exhibit J at 28. In wholly

  conclusory fashion, the 2020 Report merely states that the "guilty pleas of Purdue

  and its officers in 2007 do not amount to 'red flags' giving rise to an obligation on

  the Company's part to investigate." 2020 Report, Exhibit H at 99. Without any

  analysis, the Demand Board adopted this conclusion.

        197. The Demand Board side-steps the Oklahoma Trial Court's judicially

  established finding, demonstrating its eagerness to adopt an investigation that did

  not conflict with the predetermined conclusion it sought and further rendering the

  Board's refusal unreasonable.




                                         - 109 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 111 of 136 PageID: 325




                     c.    The Demand Board Adopted a Biased Analysis of the
                           Oklahoma Trial Court's Legal Conclusions

        198. In addition to ignoring numerous red flags evident from the Oklahoma

  litigation and the findings of the Oklahoma Trial Court, the 2020 Report seeks to

  attack the Oklahoma Trial Court's legal conclusions.

        199. First, the 2020 Report takes issue with the Oklahoma Trial Court's

  finding the Company's false and misleading campaign resulted in a public nuisance

  to Oklahoma residents. 2020 Report, Exhibit H at 93. In particular, the 2020 Report

  challenges the Oklahoma Attorney General's legal theories as "novel and

  expansive," and complains that they were applied "in an unprecedented fashion." Id.

  That is simply incorrect.     The Oklahoma Trial Court thoroughly examined

  Oklahoma Supreme Court precedent, which supported the conclusion that

  "Oklahoma's nuisance law extends beyond the regulation of real property and

  encompasses the corporate activity complained of here." Exhibit J at 23 (citing Epps

  v. Ellison, 1921 OK 279, 82 Okla. 224, 200 P. 160, 161). As a court in equity, the

  Oklahoma Trial Court determined that "[t]he greater weight of the evidence shows

  that Defendants did, in fact, engage in such false and misleading marketing and the

  law is clear that such conduct qualifies as the kind of act or omission capable of

  sustaining liability under Oklahoma's nuisance law." Id. at 25.

        200. Further, the use of a public nuisance theory to extend liability to

  defendants' conduct is not "unprecedented." As the Demand Board was no doubt


                                        - 110 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 112 of 136 PageID: 326




  aware, the Ohio Attorney General posed a similar theory in the MDL before the U.S.

  District Court for the Northern District of Ohio. Judge Dan Aaron Polster of the

  Northern District of Ohio also recently denied defendants' motion for summary

  judgment challenging the public nuisance theory, finding that the Ohio Supreme

  Court had similarly recognized the "breadth of the absolute public nuisance cause of

  action."35 Exhibit K at 2.

           201. In addition, the Demand Board adopted the 2020 Report's reasoning

  that the Oklahoma Trial Court "did not take into consideration the holding of the

  West Virginia Supreme Court of Appeals" that FDA's 2004 Warning Letter stated

  the FDA's belief was not sufficient to establish that Janssen violated the Federal

  Food, Drug, and Cosmetic Act. 2020 Report, Exhibit H at 94. The Oklahoma Trial

  Court, however, did not rely solely on the FDA's 2004 Warning Letter in

  determining that defendants' actions caused harm to the health and safety of

  Oklahomans under Oklahoma public nuisance law, 50 O.S. §1, taking its own

  precedent into consideration.

           202. The Demand Board likewise adopted a 2020 Report that seeks to

  challenge the Oklahoma Trial Court's reasoning in finding Duragesic harmful. The

  2020 Report claims that the Oklahoma Trial Court failed to "evaluate the relative



  35
       The Opinion and Order is attached hereto as Exhibit K.


                                          - 111 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 113 of 136 PageID: 327




  potential for abuse represented by an opioid pill like OxyContin, which could be

  easily crushed, versus Duragesic's transdermal fentanyl patch."         2020 Report,

  Exhibit H at 94. The 2020 Report further contends that the Oklahoma Trial Court

  did not consider the Duragesic patch's "unique advantages" in ensuring "improved

  patient compliance due to less frequent administration and greater convenience for

  patients unable to swallow pills." Id. Contrary to this characterization of the court's

  decision, the Oklahoma Trial Court did, in fact, address similar arguments, finding

  that, internally, the defendants were advised that the minimization of risk of abuse

  of the Duragesic extended release patch was "dangerous," and that similar messaging

  about addiction "had gotten Purdue 'in trouble,"' for its marketing of OxyContin.

  Exhibit J at 18. The 2020 Report fails to address the Oklahoma Trial Court's finding,

  and the Demand Board failed to investigate any further.

        203. In unreasonably challenging the Oklahoma Trial Court's decision, the

  2020 Report also doubles down on the Board's position that "the medical community

  and government officials have recognized for several decades that the

  undertreatment of chronic pain is a public health concern." 2020 Report, Exhibit H

  at 95. The 2020 Report similarly states that "the concept of 'pseudoaddiction'

  received support in medical literature and in FDA-approved of labels for Duragesic,

  Nucynta ER, and Nucynta IR[.]" 2020 Report, Exhibit H at 95. But the Demand

  Board's investigation fails to directly address the Oklahoma Trial Court's decision



                                          - 112 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 114 of 136 PageID: 328




  that it was the marketing campaigns promulgated by defendants that caused the

  overprescription and abuse of opioids sold by J&J and Janssen. Exhibit J at 17

  ("Defendants' opioid marketing, in its multitude of forms, was false, deceptive and

  misleading"). The 2020 Report's logic, and the Demand Board's adoption thereof,

  is indicative of a Board with one objective: get to the predetermined result of no

  action being taken against any of the Company's purported fiduciaries.

        204. With regard to the Oklahoma Trial Court's discussion of Noramco and

  Tasmanian Alkaloids' misconduct, the 2020 Report simply states that "Janssen's

  unbranded marketing campaigns did not start until 2008, thirty years after J&J

  acquired Noramco and twenty-seven years after it acquired Tasmanian Alkaloids."

  2020 Report, Exhibit H at 96. The Demand Board failed to investigate J&J's failure

  to maintain internal controls over its subsidiaries' diversion of its Schedule II

  opioids. Under the 2020 Report's flawed logic, wrongdoing can only exist if it

  predated the marketing campaign. That is not the law. The Oklahoma Trial Court

  found that the Company and its subsidiaries were intertwined and were dependent

  on one another to increase sales of opioid products. Exhibit J at 6 (describing

  Noramco and Tasmanian Alkaloids as "members of Defendants' 'family of

  companies'" and "shared [J&J's] employees and resources that were 'required to

  operate the business.'"). The Oklahoma Trial Court further ound that "Noramco and

  Tasmanian Alkaloids were key parts of Defendants' 'pain management franchise' or



                                        - 113 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 115 of 136 PageID: 329




  'pain franchise.'" Id. Noramco, in particular, "grew to become the No. 1 narcotic

  API supplier of oxycodone, hydrocodone, codeine and morphine in the United

  States," supplying a significant source of revenue for the Company until 2016. Id.

  at 9. The court, by virtue of its decision, found that Noramco and Tasmanian

  benefited from illegal marketing campaigns, which formed the basis of harm to the

  public.

        205. The 2020 Report attacks the Oklahoma Trial Court's finding that the

  State Attorney General's expert witnesses were more credible in their testimony

  regarding causation. 2020 Report, Exhibit H at 96 ("the court relied heavily on

  statements by the State's expert witnesses."). In particular, the Oklahoma Trial Court

  found credible the expert testimony of the Chair of the Department of Psychiatry and

  Behavioral Sciences at Oklahoma State University Center for Health Sciences, Dr.

  Jason Beaman, and Commissioner of the Oklahoma Department of Mental Health

  and Substance Abuse Services, Terri White, among others, that the Company's

  contribution to oversupply and increases in sales of opioids increased opioid

  addiction and overdose deaths. Exhibit J at 20. The 2020 Report offers no

  "alternatives" as to what caused the dramatic increase in opioid abuse in Oklahoma.

  The 2020 Report's blatant disregard for the Oklahoma Trial Court's finding, and the

  Demand Board's adoption thereof, evidences the Board's desire to reach a

  predetermined result that minimized liability risk.



                                         - 114 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 116 of 136 PageID: 330




        206. The Oklahoma Trial Court also found that "[t]here are no intervening

  causes that supervened or superseded Defendants' acts and omissions as a direct

  cause of the State's injuries, or otherwise defeat a finding of direct and proximate

  cause." Exhibit J at 29. The 2020 Report adopted by the Demand Board challenges

  this finding, pointing to Black Box warnings and labeling and REMS adopted by

  Janssen as adequate warnings that break the causation chain. 2020 Report, Exhibit

  H at 97. The Demand Board did not investigate whether the Company's risk

  management strategies had failed and the Black Box warnings did not mitigate

  dependency issues in the face of its false and misleading claims related to abuse and

  addiction of opioids. The 2020 Report attempts to mitigate the impact of the

  Oklahoma Trial Court's finding on supervening causes even with these warnings,

  which indicates a breakdown of internal controls.          This breakdown is left

  unexamined by the Demand Board. In addition, even with Oklahoma law providing

  that a label provides adequate warnings to prescribing physicians, the Company still

  had a responsibility to prevent diversion and over-prescription. The Demand Board

  does not explore this duty whatsoever.

        207. The Demand Board's lack of inquiry exemplifies its desire to reach a

  predetermined result that whitewashes the Oklahoma Trial Court's impactful

  findings and minimizes the $465 million in abatement damages awarded to the State.




                                         - 115 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 117 of 136 PageID: 331




  This factual record does not support a finding that the Board's refusal of Plaintiffs'

  Demand was reasonable or made in good faith.

               2.    The Demand Board Ignored                Other    Litigation   and
                     Governmental Investigations

        208. The 2020 Report's limited focus on the Oklahoma Litigation neglected

  any investigation concerning all other litigation and investigations involving J&J

  and/or Janssen and the roles the Board and J&J officers played in exposing the

  Company to liability in connection therewith.

        209. In particular, the U.S. District Court for the Northern District of Ohio

  in the MDL made significant findings that mirror the judgment of the Oklahoma

  Trial Court. These findings went completely unexamined by Lowenstein and the

  Demand Board.

        210. On September 4, 2019, the Honorable Dan Aaron Polster denied J&J's

  and Janssen's motion for summary judgment in the MDL, finding that plaintiffs had

  alleged facts sufficient to support a RICO claim against J&J and Janssen for

  participating in a criminal enterprise to pay kickbacks to doctors and disseminate

  false and misleading statements to promote opioid prescriptions and sales. In

  denying defendants' motion for summary judgment on causation, Judge Polster

  found: "Plaintiffs presented evidence sufficient to support a finding that each

  Manufacturer, including Janssen, engaged in misleading marketing activities that




                                         - 116 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 118 of 136 PageID: 332




  resulted in a substantial increase in the supply of prescription opioids and

  proximately caused harm to Plaintiffs." 36 Exhibit L at 3-6 (citing Exhibit M).

           211. In particular, similar to the Oklahoma Trial Court, Judge Polster

  discussed substantial evidence that J&J and Janssen "contributed substantial sums

  of money to third parties who published misleading statements about prescription

  opioid use." Id. at 3.

           212. More damningly, the Northern District's decision provides further

  evidence that, contrary to the 2020 Report's finding, the Company's internal controls

  over diversion failed. Judge Polster found that "each Manufacturer, including

  Janssen, failed to maintain effective controls against diversion [of opioids to the

  black market]." Exhibit L at 6 (emphasis added). The 2020 Report fails to address

  this finding and the impact of the liability on the Company.

           213. The 2020 Report also fails to consider Judge Declan P. Mansfield's

  April 2, 2019 denial of J&J's motion to dismiss in a Florida state action accusing

  J&J of misleading doctors into overprescribing opioids. The Florida Attorney

  General's complaint alleged that the companies knew or should have known there

  was no legitimate scientific basis for their claims to doctors and patients, but still

  continued deceptively marketing and selling the drugs.              Any reasonable



  36
       The Opinions and Orders are attached hereto as Exhibits L and M.


                                         - 117 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 119 of 136 PageID: 333




  investigation of the Demand necessarily would have included an assessment of

  potential liability to the Company stemming from the Florida litigation.

        214. As to government investigations into the Company's conduct related to

  opioid sales, the 2020 Report only states: "J&J continues to be subject to lawsuits

  and government investigations in connection with the matters raised in the

  Shareholder Demand Letters and Derivative Complaints." 2020 Report, Exhibit H

  at 15. Without explanation, the 2020 Report declares that any derivative litigation

  would jeopardize or create admissions to be used in collateral litigation. The

  Demand Board's adoption of this finding indicates the 2020 Report is being used to

  protect the Individual Defendants, as directors and officers of the Company, as

  opposed to investigating liability to the Company, and damages sustained by J&J

  due to the Board's wrongdoing.

        215. The Demand Board accepts the 2020 Report's finding despite the fact

  that various government investigations, including a criminal probe by various

  federal prosecutors into J&J's violation of the Controlled Substances Act, have led

  the Company to offer $4 billion to join an agreement to resolve the matter. J&J's

  Chief Financial Officer, Joseph J. Wolk, acknowledged the inevitable liability

  during a June 23, 2020 conference call for the Bank of America Merrill Lynch Napa

  Healthcare Conference, stating the resolution would come "sometime this year."

  The 2020 Report completely ignores this looming settlement.



                                        - 118 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 120 of 136 PageID: 334




        216. The 2020 Report does not address, nor does the Demand Board

  investigate, developments in either the U.S. Attorney's Office, the New York

  Attorney General, or the New York State Department of Financial Services'

  investigations, despite the Company admitting in the most recent Quarterly Report

  on Form10-Q filed with the SEC that it "is cooperating and producing documents in

  response to the various subpoenas and requests for information." Neither the 2020

  Report nor the Refusal Letter indicate that the Demand Board or Lowenstein

  reviewed the documents subpoenaed by these investigators, or even a summary

  thereof.   The utter disregard for the potential liability stemming from these

  investigation demonstrates a lack of good faith in the Demand Board's investigation

  of the Demand.

               3.    The 2020 Report Makes Clear that the Investigation Was
                     Designed to Exonerate Defendants

        217. The 2020 Report, adopted by the Demand Board, was based on an

  investigation designed to reach the predetermined conclusion that the allegations and

  claims in the Demand are without merit. Faced with damning factual allegations

  that defendants failed to heed red flags demonstrating the Company's illicit activity,

  the Demand Board caused Lowenstein to afford substantial deference to the

  Company's preexisting internal controls. The 2020 Report reads as a list of those

  supposedly adequate internal controls. The Demand Board's investigation, however,




                                         - 119 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 121 of 136 PageID: 335




  is devoid of any meaningful analysis of whether those internal controls were failing

  and whether J&J's fiduciaries knew or should have known they were failing.

        218. For example, in a section titled "Overview of J&J's Corporate Oversight

  of Health Care Compliance," the 2020 Report claims that "J&J strengthened its

  corporate oversight of compliance in the late 1990s to early 2000s" by established

  the Management Awareness and Review Systems translated into a management

  action plan ("MAP"). 2020 Report, Exhibit H at 29-30. The investigation made the

  conclusory observation that the MAP "promoted accountability at the operating

  company level by setting priorities and identifying resource plans with specific

  measurable actions and completion dates." Id. at 30. The 2020 Report does not

  specify how, or even if, this measure successfully resolved present issues with

  diversion and false and misleading marketing, which is at the heart of the misconduct

  discussed in the Demand. If anything, the 2020 Report reveals the opposite, readily

  admitting that the FDA's Warning Letter and the FDA's Division of Drug Marketing,

  Advertising, and Communications Warning Letter from 2004 about Duragesic's

  risks and the Company's problematic messaging did not get reported to the Audit

  Committee, or any committee of the Board. Id. at 61.

        219. Similarly, the 2020 Report asserts that J&J "introduced a case

  management system to track and record on a Sensitive Issues Log all incoming calls

  on the Company's hotlines for reporting complaints of misconduct anonymously" in



                                         - 120 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 122 of 136 PageID: 336




  2005. 2020 Report, Exhibit H at 32. But the 2020 Report does not state whether

  any issues were reported through the Log to management or the Board so as to

  prevent further issues with diversion and opioid abuse.

        220. The 2020 Report also claims that J&J drafted "Standard Operating

  Procedures" in 2005 to "gather[] data on orders from the operational database system

  and then appl[y] an algorithm to those orders to flag potentially suspicious orders,

  which were then investigated and reviewed by either a manager responsible for DEA

  compliance or Quality Assurance." 2020 Report, Exhibit H at 84. Further, the 2020

  Report claims that "monthly compliance meetings were held to enhance the

  suspicious order monitoring process." Id. However, the 2020 Report does not reveal

  whether reports or minutes about non-compliance issues with the Company's opioid

  products were reviewed by anyone at J&J or Janssen, or whether the SOPs were, in

  fact, revealing issues with DEA compliance.

        221. The 2020 Report further avers that in 2007, the Company formed a

  "Triage Committee" chaired by the Chief Compliance Officer "to assure that serious

  legal, regulatory or compliance issues were reported to and addressed by senior

  management in a timely fashion." 2020 Report, Exhibit H at 33. But there is no

  indication that Lowenstein or the Demand Board interviewed anyone on the Triage

  Committee or reviewed documents pertinent to the Triage Committee's




                                        - 121 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 123 of 136 PageID: 337




  investigations into serious legal, regulatory, or compliance issues related to the

  Company's sale of opioids since 2007.

        222. There is also nothing in the 2020 Report addressing whether the

  Company's supposed "Escalation Procedure," supposedly adopted in 2008, revealed

  to the Vice President of Corporate Internal Audit any significant violations of J&J

  policy or law. 2020 Report, Exhibit H at 34. Nor does the 2020 Report reveal

  whether the Company's Health Care Compliance ("HCC") controls implemented in

  January 2010, in fact, "develop[ed] and implement[ed] efficient, effective, and

  sustainable programs to prevent and detect non-compliance with recognized legal

  and regulatory requirements, including, among other things, issues dealing with:

  FCPA, False Claims Act, off-label promotion, Anti-Kickback Statute, corporate

  integrity   agreement/deferred   prosecution      agreement   implementation,   and

  interactions with health care providers and government officials." Id.

        223. As to Janssen's supposed internal controls, the 2020 Report makes the

  conclusory determination that its "HCC group ensures that reviewed materials

  comply with company policies and procedures, industry standards, and applicable

  state and federal laws and regulations." 2020 Report, Exhibit H at 38. The 2020

  Report also makes the perfunctory assertion that Janssen released in 2007 a "Policy

  on Product Promotion" to "provide essential product information to the physician

  regarding both the benefits and risks associated with company product usage." Id.



                                          - 122 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 124 of 136 PageID: 338




  at 39-40. The investigation failed to test whether Janssen's HCC group or its internal

  product promotion policies revealed deficiencies that put Janssen in danger of non-

  compliance with FDA and DEA regulations.

        224. With regard to statements made in Janssen's marketing, the 2020 Report

  contends that Janssen's Promotional Review Committee "vetted" the messages as

  "not misleading." 2020 Report, Exhibit H at 69-75. The messaging, drafted starting

  in 2008, includes language about addiction and abuse the FDA flagged as false and

  misleading in 2004.     The Demand Board's investigation fails to analyze who

  constituted this committee and what was consulted in "vetting" the content of

  Janssen's marketing.

        225. Through its litany of supposed internal controls, the Demand Board's

  investigation seeks to depict a corporation with adequate Board and management

  oversight. The investigation, however, is completely devoid of analysis into whether

  the Company's internal controls functioned properly. It was unreasonable for the

  Demand Board to simply accept the results of an investigation that failed to test

  whether these internal controls functioned properly in order to alert the Board and

  senior management of ongoing significant issues with the Company's diversion and

  illegal marketing of opioids.




                                         - 123 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 125 of 136 PageID: 339




               4.    The Demand Board's Refusal Letter Demonstrates that the
                     Investigation Lacked a Good Faith or Reasonable Process

        226. The April 28, 2020 Refusal Letter stated that "[t]he Board refused the

  demands    investigated    by   Mr.    Eakeley,"   adopting    the   2020    Report's

  recommendations. The Refusal Letter does not indicate that the Demand Board

  reviewed anything beyond what Lowenstein outlined in its 2020 Report. The terse,

  one-page letter indicated that the Demand Board relied exclusively on the findings

  and conclusions of Lowenstein, without any independent verification of those

  findings. The Board's refusal of the Demand is not entitled to the business judgment

  presumption because the investigation on which it based its decision was not

  reasonable under the circumstances and failed to gather and consider all available

  information. The failures calling into doubt the reasonableness of the Demand

  Board's investigation found in the 2020 Report and Refusal Letter include:

               (a)   The Demand Board's Failure to Conduct an Independence

  Review: Under N.J. Stat. §14A:3-6.5, only a majority vote of independent directors

  may terminate a derivative proceeding. It is crucial that a determination as to the

  independence of the voting directors is made. The Demand Board made no such

  determination. While the 2020 Report admits that a corporation "must establish that

  its decision to seek dismissal of the litigation was made by 'independent' directors,"

  (2020 Report, Exhibit H at 11), the 2020 Report is completely devoid of any

  assessment of each individual voting Demand Board member. Instead, the 2020


                                         - 124 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 126 of 136 PageID: 340




  Report merely states that "J&J's full Board is currently made up of fourteen

  members, thirteen of whom are 'independent' under the rules of the New York Stock

  Exchange." 2020 Report, Exhibit H at 28. Such an independence assessment falls

  well below the standards set by New Jersey law. The Refusal Letter follows suit,

  where it is apparent the Demand Board conducted no such assessment at the time of

  its determination to decline Plaintiffs' Demand. See Exhibit I. The Demand Board's

  decision to decline to pursue the derivative claims is, therefore, not entitled to

  deference.

               (b)   Lack of In-Person Interviews of Adverse Witnesses:

  Lowenstein only interviewed in person internal J&J witnesses, including three

  defendants—Gorsky, Mulcahy, and Prince. While these were necessary interviews,

  each of these witnesses had a strong incentive to belittle the claims and justify the

  Board's decision-making, and to shirk blame for the abuse and addiction associated

  with the Company's false and misleading opioid marketing. The Demand Board

  failed to interview any of the other alleged wrongdoers or key investigators looking

  into the defendants' misconduct, relying instead on testimony transcripts taken in the

  Oklahoma Litigation and depositions taken from the Oklahoma Litigation and Ohio

  MDL. The 2020 Report itself did not provide a comprehensive review of what was

  asked and learned in the course of these investigations. There is no basis in the

  record to discern anything meaningful about the scope, depth or quality of the



                                         - 125 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 127 of 136 PageID: 341




  interviews, or to conclude that the "interviews" actually conducted consisted of more

  than "soft-ball" questions with no follow-up, effort to refresh recollection or to

  impeach with conflicting facts, documents or testimony. There is no indication in

  the 2020 Report that the Board attended or supervised the witness interviews that

  Lowenstein did conduct. The utter lack of explanation and examination raises

  significant doubt as to the diligence with which the Demand Board investigated and

  responded to the Demand.

               (c)   The Refusal Letter Fails to Specify the Demand Board's

  Meetings Regarding the Investigative Process: As the Refusal Letter readily

  admits, the Demand Board met only once on April 23, 2020, to discuss the 2020

  Report's findings. Without any analysis, the Refusal Letter states that the demands

  investigated were "contrary to the best interests of the Company." See Exhibit I. As

  the Refusal Letter indicates that the Demand Board met on only single occasion with

  the sole intent to reject the Demand, the Demand Board's reasoning is not entitled to

  a finding of reasonableness.

               (d)   Lack of Demand Board's Review of Documents Relied on By

  Lowenstein: Neither the 2020 Report nor the Refusal Letter state which documents,

  if any, were considered by the Demand Board from Lowenstein's investigation.

  There is no evidence that the Demand Board even reviewed a summary of those




                                         - 126 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 128 of 136 PageID: 342




  documents. The Demand Board's investigation was perfunctory at best and not

  entitled to a finding of reasonableness.

                (e)   The Demand Board's Failure to Obtain Tolling Agreements

  During the Pendency of Its Investigation: The Refusal Letter does not state, and

  the Demand Board makes no mention of, any attempt to secure agreements to toll

  the running of the statute of limitations during the pendency of the Demand Board's

  investigation. The Demand Board was required, but failed, to consider the running

  of the statute of limitations in exercising its business judgment and, therefore,

  unnecessarily jeopardized the Company's ability to pursue potentially valuable

  claims.

                                       COUNT I

            Against the Individual Defendants for Breach of Fiduciary Duty

        227. Plaintiffs incorporate by reference and reallege each and every

  allegation contained above, as though fully set forth herein.

        228. The Individual Defendants owed and owe J&J fiduciary obligations.

  By reason of their fiduciary relationships, the Individual Defendants owed and owe

  J&J the highest obligation of good faith, fair dealing, loyalty, and due care.

        229. The Individual Defendants and each of them, violated and breached

  their fiduciary duties of candor, good faith, and loyalty. More specifically, the

  Individual Defendants violated their duty of good faith by creating a culture of



                                         - 127 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 129 of 136 PageID: 343




  lawlessness within J&J, and/or consciously failing to prevent the Company from

  engaging in the unlawful acts complained of herein.

        230. The Officer Defendants either knew, were reckless, or were grossly

  negligent in disregarding the illegal activity of such substantial magnitude and

  duration. The Officer Defendants knowingly, recklessly, or with gross negligence

  caused or allowed the Company to engage in an illicit marketing scheme to expand

  the market and increase demand for opioids. The deceptive marketing scheme

  worked—opening the floodgates of opioid use and abuse. By failing to prevent the

  Company from engaging in this deceptive conduct despite repeated warnings, the

  Officer Defendants effectively condoned this unlawful activity. Accordingly, the

  Officer Defendants breached their duty of care and loyalty to the Company.

        231. The Director Defendants, as directors of the Company, owed J&J the

  highest duty of loyalty.     These defendants breached their duty of loyalty by

  knowingly or recklessly causing or allowing the Company to engage in an illicit

  marketing scheme to expand the market for opioids and unlawfully increase its

  revenues from opioids. By failing to prevent the Company from engaging in this

  deceptive conduct despite repeated warnings, the Director Defendants effectively

  condoned this unlawful activity. Accordingly, these defendants breached their duty

  of loyalty to the Company.




                                        - 128 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 130 of 136 PageID: 344




        232. As a direct and proximate result of the Individual Defendants' breaches

  of their fiduciary obligations, J&J has sustained significant damages, as alleged

  herein. As a result of the misconduct alleged herein, these defendants are liable to

  the Company.

        233. Plaintiffs, on behalf of J&J, have no adequate remedy at law.

                                      COUNT II

             Against the Individual Defendants for Unjust Enrichment

        234. Plaintiffs incorporate by reference and reallege each and every

  allegation contained above, as though fully set forth herein.

        235. By their wrongful acts and omissions, the Individual Defendants were

  unjustly enriched at the expense of and to the detriment of J&J. The Individual

  Defendants were unjustly enriched as a result of the compensation and director

  remuneration they received while breaching fiduciary duties owed to J&J.

        236. Plaintiffs, as stockholders and representatives of J&J, seek restitution

  from these defendants, and each of them, and seek an order of this Court disgorging

  all profits, benefits, and other compensation obtained by these defendants, and each

  of them, from their wrongful conduct and fiduciary breaches.

        237. Plaintiffs, on behalf of J&J, have no adequate remedy at law.

                               PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs, on behalf of J&J, demand judgment as follows:



                                         - 129 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 131 of 136 PageID: 345




        A.     Against all of the defendants and in favor of the Company for the

  amount of damages sustained by the Company as a result of the defendants' breaches

  of fiduciary duties and unjust enrichment;

        B.     Directing J&J to take all necessary actions to reform and improve its

  corporate governance and internal procedures to comply with applicable laws and to

  protect J&J and its stockholders from a repeat of the damaging events described

  herein, including, but not limited to, putting forward for stockholder vote,

  resolutions for amendments to the Company's Bylaws or Articles of Incorporation

  and taking such other action as may be necessary to place before stockholders for a

  vote of the following corporate governance policies:

               1.    a proposal to strengthen the Company's controls over marketing

  and sales of opioids;

               2.    a proposal to strengthen the Board's supervision of operations

  and develop and implement procedures for greater stockholder input into the policies

  and guidelines of the Board;

               3.    a provision to permit the stockholders of J&J to nominate at least

  three candidates for election to the Board;

               4.    a proposal to appoint additional independent board members

  with established reputations in the pharmaceutical industry and with substantial

  experience in governance, risk and compliance issues;



                                         - 130 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 132 of 136 PageID: 346




               5.     a proposal to enhance and/or augment the audit, risk and

  compliance committees of the Board to oversee internal controls and compliance

  processes and procedures;

               6.     a proposal to ensure that the Chief Compliance, Risk and Legal

  Officer(s) and other company leadership have (a) necessary subject matter and

  regulatory expertise; (b) direct reporting authority to the Board; and (c) adequate

  autonomy and resources to carry out their responsibilities;

               7.     a proposal to review and implement revised codes of conduct,

  policies and procedures, training, integrity hotlines, auditing and monitoring

  processes and procedures;

               8.     a proposal to review and implement policies and procedures for

  escalating internal and regulatory issues internally and to the Board;

               9.     a proposal to review and implement the confidential reporting

  structure and investigative process of complaints within the company;

               10.    a provision to control insider selling and conflicts of interest,

  including potential investigative conflicts of interest; and

               11.    a proposal to enhance security and cybersecurity around data

  privacy, patient information, and system security.

        C.     Production of documents and other discovery permitted by New Jersey

  law relevant to determining what steps the Board took to inform themselves of the



                                          - 131 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 133 of 136 PageID: 347




  Plaintiffs' Demand and the reasonableness of its decision, including (without

  limitation) the following categories of documents:

              1.     Board meeting minutes and communications reflecting the

  Board's evaluation of its members;

              2.     Board meeting minutes and communications reflecting the

  Board's evaluation of Lowenstein and the firm's independence, including the

  selection, retention, and compensation of Lowenstein;

              3.     all drafts of the 2020 Report;

              4.     transcripts, summaries, and notes of witness interviews reviewed

  by the Board;

              5.     communications between members of the Board concerning the

  underlying wrongdoing alleged in Plaintiffs' Demand;

              6.     documents, or any summaries thereof, relied on by Lowenstein

  and reviewed by the Board;

              7.     documents from experts or other consultants retained by

  Lowenstein or the Board in connection with the investigation of Plaintiffs' Demand;

  and

              8.     any memoranda, notes, or summaries of the witness interviews

  conducted by Lowenstein.




                                        - 132 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 134 of 136 PageID: 348




        D.     Extraordinary equitable and/or injunctive relief as permitted by law,

  equity, and state statutory provisions sued hereunder, including attaching,

  impounding, imposing a constructive trust on, or otherwise restricting the proceeds

  of defendants' trading activities or their other assets so as to assure that Plaintiffs on

  behalf of J&J has an effective remedy;

        E.     Awarding to J&J restitution from defendants, and each of them, and

  ordering disgorgement of all profits, benefits, and other compensation obtained by

  the defendants;

        F.     Awarding to Plaintiffs the costs and disbursements of the action,

  including reasonable attorneys' fees, accountants' and experts' fees, costs, and

  expenses; and

        G.     Granting such other and further relief as the Court deems just and

  proper.

                                     JURY DEMAND

        Plaintiffs demand a trial by jury.

   Dated: July 29, 2020                 HERMAN JONES LLP

                                        SERINA M. VASH (NJ Bar. No. 041142009)
                                        153 Central Avenue #131
                                        Westfield, NJ 07090
                                        svash@hermanjones.com
                                        Telephone: (404) 504-6516
                                        Facsimile: (404) 504-6501
                                        Liaison Counsel for Plaintiffs
                                        ROBBINS LLP


                                           - 133 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 135 of 136 PageID: 349



                                  BRIAN J. ROBBINS*
                                  CRAIG W. SMITH*
                                  SHANE P. SANDERS*
                                  5040 Shoreham Place
                                  San Diego, CA 92122
                                  Telephone: (619) 525-3990
                                  Facsimile: (619) 525-3991
                                  Lead Counsel for Plaintiffs
                                  *pro hac vice motions to be filed
  1458289




                                     - 134 -
Case 3:19-cv-21330-FLW-LHG Document 19 Filed 07/29/20 Page 136 of 136 PageID: 350




                           CERTIFICATE OF SERVICE

        I, Serina M. Vash, hereby certify that on July 29, 2020, I caused to be

  electronically filed a true and correct copy of the foregoing document with the Clerk

  of the Court using CM/ECF, which will send notification of such filing to all

  registered counsel.

                                       HERMAN JONES LLP

                                       /s/ Serina M. Vash
                                       SERINA M. VASH (NJ Bar. No. 041142009)




                                         - 135 -
